USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 1 of 60


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 ASPEN AMERICAN INSURANCE CO.,                )
 as subrogee of Eastern Fish Company,         )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )      Case No. 1:14-CV-383
                                              )
 INTERSTATE WAREHOUSING, INC.,                )
                                              )
        Defendant.                            )

                                    OPINION AND ORDER

        This matter is before the Court for resolution of numerous pretrial motions. The motions,

 in the order they were docketed, include the following:

 1) Motion in Limine Regarding Trial Issues filed by Defendant Interstate Warehousing, Inc.

 (ECF No. 105);

 2) Motion for Separation of Witnesses filed by Interstate (ECF No. 107);

 3) First Motion in Limine to Exclude any Evidence in Support of Defendant’s Act of God

 Defense filed by Plaintiff Aspen American Insurance Co. (ECF No. 108);

 4) Second Motion in Limine to Exclude Unauthenticated Climatological or Meteorological Data

 filed by Aspen American (ECF No. 109);

 5) Third Motion in Limine to Exclude Expert Opinions by Persons Who Have Not Been Timely

 Disclosed filed by Aspen American (ECF No. 110);

 6) Fourth Motion in Limine to Exclude Testimony of Witnesses Who Have Not Been Timely

 Disclosed filed by Aspen American (ECF No. 111);

 7) Fifth Motion in Limine to Exclude Reference to Snow Removal Policies filed by Aspen
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 2 of 60


 American (ECF No. 112);

 8) Sixth Motion in Limine to Exclude Defendant’s Untimely Document Production filed by

 Aspen American (ECF No. 113);

 9) Seventh Motion in Limine to Preclude Objections to Admission of FEMA Snow Load Safety

 Guide Pursuant to FRE 902 filed by Aspen American (ECF No. 114);

 10) Eighth Motion in Limine to (I) Preclude Objections to Inferences Made Due to Spoliation of

 Evidence & (II) Permit Witnesses to Testify About Spoliated Evidence filed by Aspen American

 (ECF No. 115); and

 11) Motion to Amend/Correct Seventh Motion in Limine filed by Aspen American (ECF No.

 116).

                                    STANDARD OF REVIEW

         The Federal Rules of Evidence do not explicitly authorize in limine rulings. However, a

 district court has inherent authority to manage the course of trials. Fed. R. Evid. 103(c); Luce v.

 United States, 469 U.S. 38, 41 n. 4 (1984). District courts have broad discretion in ruling on

 motions in limine. Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002); Aldridge

 v. Forest River, Inc., 635 F.3d 870, 874-75 (7th Cir. 2011). However, evidence should be

 excluded only when inadmissible on all possible grounds. Hawthorne Partners v. AT & T Techs.,

 Inc., 831 F.Supp. 1398, 1400 (N.D. Ill. 1993). As a result, in some instances courts should defer

 rulings until trial, particularly where context would be helpful in determining matters such as

 relevancy, foundation, and potential prejudice. See id. A pre-trial ruling denying a motion in

 limine does not automatically mean that all evidence contested in the motion will be admitted at

 trial. Id. at 1401. And while a pre-trial ruling granting a motion in limine does bar the


                                                   2
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 3 of 60


 introduction of certain evidence, trial judges remain free to alter previously issued in limine

 rulings, within the bounds of sound judicial discretion. Luce, 469 U.S. at 41-42.

                                             DISCUSSION

         I. Motion in Limine Regarding Trial Issues filed by Defendant Interstate
         Warehousing, Inc. (ECF No. 105).

         Interstate Warehousing presents its pretrial issues in a single motion (ECF No. 105) and

 supporting brief (ECF No. 106), although the issues presented are numerous. Interstate “moves

 the Court to issue an order in limine prohibiting Plaintiff, its attorneys, and Plaintiff’s witnesses

 from introducing evidence of, making statements concerning, or attempting to convey to the jury

 in any manner, either directly or indirectly, at any time during the trial of this action, the

 following:

 1. Defendant’s financial, economic, or insured status;

 2. Settlement agreements or negotiations;

 3. A heightened or different standard of care for a bailee/property owner;

 4. Evidence of claims of privilege by Defendant;

 5. Defendant’s failure to call witnesses;

 6. Defendant’s prior or subsequent acts;

 7. The existence of any motion in limine;

 8. The suggestion that this litigation is Plaintiff’s only opportunity for relief;

 9. Evidence for which no foundation is laid, which is not relevant, which was not disclosed in

 accordance with the Court’s orders, and testimony that fails to meet Rule 702 standards;

 10. Statements intended to demonize Defendant Interstate Warehousing, Inc. as a company;



                                                    3
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 4 of 60


 11. Claims of negligent hiring, retention, training, and/or supervision of any of Interstate’s

 employees and/or agents.

 12. Statements advancing a ‘Golden Rule’ argument;

 13. Testimony, argument, comment or statements advancing Plaintiff’s claim that Defendant

 committed spoliation of evidence outside or beyond the instruction the Court has stated will be

 read to the jury;

 14. Testimony, argument, comment or statements advancing Plaintiff’s claim that Defendant was

 ‘grossly negligent’;

 15. Testimony, argument, comment or statements regarding the limitation of damages clause

 contained in the warehousing agreement at issue in this case;

 16. Testimony, argument, comment or statements implying that the substantive law of any other

 jurisdiction, other than Michigan Law should apply to this case; and

 17. Testimony, argument, comment or statements based on pure speculation and conjecture and

 are not supported by known facts or evidence.”

 Defendant’s Motion In Limine, pp. 1-2. The Court will address each issue in turn.

                 A. Defendant’s financial, economic, or insured status.

         Interstate argues that Aspen American “should be prohibited from introducing into

 evidence, or conveying to the jury in any manner, Defendant’s relative economic or financial

 status. Such discussion or evidence is inappropriate argument which is presented to sway a jury

 that the Defendant can afford to pay Plaintiff and can afford a substantial verdict.” Id., p. 1

 (citing Igo v. Coachman Industries, Inc. (Sportscoach), 938 F.2d 650, 653 (1991)).

         Aspen American acknowledges that, as a general rule, evidence of a party’s financial,


                                                   4
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 5 of 60


 economic, or insured status is not admissible. Nonetheless, Aspen American argues that in this

 instance Interstate’s motion “should be denied in its entirety. All of the ‘references’ and evidence

 challenged by the Defendant are entirely germane to matters that are at issue in this case, and

 therefore all exceed (by a considerable margin) the low threshold needed to establish relevance.”

 Plaintiff’s Opposition to Defendant’s Motion In Limine (ECF No. 128), p. 2. Aspen American

 contends that while “[Federal Rule of Evidence] 411 states: ‘[e]vidence that a person was or was

 not insured against liability is not admissible to prove whether the person acted negligently or

 otherwise wrongfully . . . the court may admit this evidence for another purpose, such as proving

 a witness’s bias or prejudice or proving agency, ownership, or control.’ . . . Under this plain

 language, there are certain circumstances in which Defendant’s financial, economic, or insured

 status would be relevant and admissible. Defendant’s blanket, generalized Motion to preclude

 evidence of its ‘financial, economic, or insured status’ must therefore be denied.” Id., p. 3. Aspen

 American insists that “[n]one of the cases cited by Defendant in support of this generalized

 Motion show evidence of insurance as uniformly impermissible.” Id. In other words, because

 such evidence may become relevant and admissible during trial, Aspen American asks the Court

 to deny Interstate’s motion on this point.

        Aspen American is correct that such evidence can be relevant and admissible in certain

 instances, depending on the evidence and issues presented at trial. But as Interstate argues in its

 reply brief, the possibility that such evidence might become relevant and admissible at trial is not

 grounds for denying Interstate’s motion in limine:

        Interstate is completely surprised at Plaintiff’s objection to Interstate’s first
        Motion in Limine. While it is true that there may be valid reasons from
        introduction evidence [sic] of a party’s financial, economic [or] insurance status at


                                                   5
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 6 of 60


        a trial, none of the reasons exist in this case. Th[e] issues in this case, that being
        Interstate’s culpability in causing or allowing the collapse of the subject
        warehouse roof, do not appear to necessitate advising the jury about the
        Interstate’s financial, economic or insurance status. As such, those issues should
        be excluded because they are not relevant to any issue to be tried to the jury in this
        case. As such, such evidence should be excluded unless, during the course of trial,
        one of those issues becomes relevant pursuant to Federal Rule of Evidence 402.

 Reply in Support of Defendant’s Motion In Limine (ECF No. 130), pp. 2-3.

        The Court agrees with Interstate and GRANTS the motion in limine to preclude evidence

 of Interstate’s financial, economic or insured status. Should this evidence become relevant to an

 issue during trial, the Court will revisit the matter if raised by a party outside the presence of the

 jury. This is true of all the Court’s rulings since by their nature rulings on motions in limine are

 preliminary in nature and can be changed or tailored during trial if circumstances warrant. Ocasio

 v. Turner, No. 2:13-CV-303, 2015 WL 13817409, at *1 (N.D. Ind. Sept. 15, 2015).

                B. Evidence of settlement agreements or negotiations.

        Interstate’s motion in limine includes another common and standard request: to preclude

 evidence of any settlement negotiations between the parties. Interstate’s argument in support of

 this request is simple and concise:

        Federal Rule of Evidence 408 provides, in relevant part:

            Evidence of the following is not admissible–on behalf of any party–either to
            prove or disprove the validity or amount of a disputed claim or to impeach
            by a prior inconsistent statement or a
            contradiction:

            (1) furnishing, promising, or offering–or accepting, promising to accept, or
            offering to accept–a valuable consideration in compromising or attempting
            to compromise the claim; and (2) conduct or a statement made during
            compromise negotiations about the claim…

        Fed. R. Evid. 408. Consequently, any testimony or evidence regarding any


                                                    6
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 7 of 60


         attempts to negotiate a settlement of this matter should not be admitted at trial and
         the Plaintiff should be precluded from making any comments about settlement
         negotiations before the jury.

 Memorandum of Law in Support of Defendant’s Motion In Limine (ECF No. 106), pp. 2-3.

         Again, this is a common and standard pretrial request, as even Aspen American concedes

 (see Plaintiff’s Opposition Brief, p. 5: “evidence of settlement agreements or negotiations [is]

 generally inadmissible.”). Still, Aspen American opposes Interstate’s motion, arguing that:

         A trial court only has power to exclude evidence in limine when the specific piece
         of evidence is clearly inadmissible on all potential grounds. See Hawthorne
         Partners v. AT&T Technologies, Inc., 831 F.Supp. 1398, 1400 (N.D. Ill. 1993).
         Defendant does not point to any particular evidence of such settlement discussion
         or negotiations that should be excluded. Apart from the limitations set by Fed. R.
         Evid. 408, no further limitations on admissibility of evidence in this respect
         should be applied by this Court.

 Id., p. 5. Interstate replies by stating that “Interstate, again, is surprised that Plaintiff stated an

 objection hereto because such evidence is categorically excluded by the Federal Rules of

 Evidence. As such, it appears Plaintiff is objecting simply for the purposes of objecting.”

 Defendant’s Reply (ECF No. 130), p. 4. Interstate reiterates that Rule 408 expressly excludes

 such evidence except in very limited circumstances. Interstate argues that “[s]hould one of the

 exception situations arise in this case, then the appropriate course of action would, again, be to

 approach the Court outside the presence of the jury to advise the Court of the issue and allow the

 Court to make a determination as to whether such evidence is more probative than prejudicial

 and should be presented to the trier of fact.” Id., p. 5. Interstate concludes by noting that the

 parties in this case have engaged in several settlement discussions and negotiations, and that

 “both parties engaged in these settlement discussions with the belief that the trier of fact would

 never be advised of the settlement efforts, to include the respective settlement demands and


                                                      7
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 8 of 60


 offers exchanged between the parties. To deny Interstate’s Second Motion in Limine would

 frustrate the entire purpose of F.R.E. 408, which is to facilitate settlement of case without the

 ramifications of such efforts being used against the party at trial.” Id. The Court agrees and

 therefore GRANTS Interstate’s motion in limine as to evidence of settlement negotiations.

                C. Evidence of a heightened or different standard of care for a
                bailee/property owner.

        Interstate moves the Court to preclude any evidence “that Interstate was, or should be

 subjected to, a heightened and/or different standard of care because it was a bailee and the owner

 of the subject warehouse where Plaintiff’s goods were stored at the time of the subject incident.”

 Memorandum of Law in Support of Defendant’s Motion In Limine (ECF No. 106), p. 3.

 Interstate argues as follows:

        The duties of a bailee are well settled under Michigan law. Specifically, the
        Michigan Supreme Court has held that when a bailment is beneficial to both
        parties (i.e. a mutually beneficial bailment) then the duty of the bailee in keeping
        the property is “to keep and preserve the property with ordinary care–that care
        which a prudent man ordinarily takes of his own property.” Godfrey v. City of
        Flint, 284 Mich. 291, 297, 279 N.W. 516, 518 (1938). It is clear in this case that
        the bailment of Plaintiff’s goods was a mutually beneficial bailment because
        Plaintiff need a refrigerated location to store its goods until such time as the goods
        (frozen seafood) were distributed to costumers. Defendant provided Plaintiff a
        refrigerated location to store its goods for a fee. As such, Defendant provided
        Plaintiff with a needed refrigerated storage facility and Plaintiff compensated
        Defendant for the use of Defendant’s refrigerated storage facility. Thus, the facts
        of this case clearly show that the bailment in this case was a mutually beneficial
        bailment and Defendants only needed to exercise ordinary care in storing
        Plaintiff’s goods. As such, Plaintiff should not be allowed to introduce evidence,
        make statements or arguments, or otherwise convey to the jury in any manner that
        Interstate should be held to a higher standard of care or that Defendant is strictly
        liable for the incident giving rise to this matter.

        Additionally, Defendant anticipates that Plaintiff will attempt to argue or
        otherwise convey to the jury that FEMA Guidelines, relied on by Plaintiff’s snow
        removal expert Jeremey Swenson, regarding snow and ice removal procedures


                                                   8
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 9 of 60


         and considerations provided the appropriate standard of care. However, the
         FEMA Guidelines relied on by Mr. Swenson are not synonymous with industry
         standards and, further, the FEMA Guidelines themselves disclaim any legal
         liability or responsibility for the information contained therein. Because of the
         explicit limitation of the FEMA Guidelines, Plaintiff should not be allowed to
         argue, or otherwise insinuate, that the FEMA Guidelines create a duty or a legal
         standard of care. At most, the FEMA Guidelines are, perhaps, evidence of
         Interstate’s alleged negligence. However, allowing Plaintiff to use the FEMA
         Guidelines to create a standard of care would confuse the jury and be unduly
         prejudicial to Defendant and should be excluded under Federal Rule of Evidence
         403.

 Id., pp. 3-4.

         Aspen American again concedes the general rule regarding the standard of care, but

 argues that Interstate’s motion should be denied on this issue:

         There is no dispute that a bailor-bailee relationship existed between Aspen’s
         insured and Defendant. And there is no dispute that a mutually beneficial
         bailment, under Michigan law, requires the bailee to keep and preserve the
         property with ordinary care. See Godfrey v. City of Flint, 284 Mich. 291 (1938).
         Neither of those facts prevents Plaintiff from arguing that Defendant was grossly
         negligent in its handling of Plaintiff’s goods.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 5 (italics in original). Aspen American contends

 that Interstate “attempts to smuggle an underlying evidentiary issue into this section of its Motion

 in Limine, alleging that the FEMA Guidelines referenced by Mr. Swenson in his deposition do

 not reflect the industry standard of care. This is a separate issue that should not be tied into the

 legal standard applied to the Parties’ bailor/bailee relationship. Nonetheless, it is improper and

 should be denied.” Id. Aspen American argues as follows:

         Plaintiff addressed the FEMA Guidelines in its own Motion in Limine (Dkt. 114),
         and those arguments are fully incorporated herein. Defendant is concerned that
         Plaintiff may seek to utilize the FEMA Guidelines to set separate standards of
         care. Instead, Defendant suggests that the FEMA Guidelines “[a]t most, […] are,
         perhaps, evidence of Interstate’s alleged negligence.” (Dkt. 106 Sec. 3). As the
         Court knows, bailment law involves a presumption of negligence on the part of


                                                    9
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 10 of 60


         the bailee, so such standards apply to bailment claims:

            The mere fact that fires are sometimes spawned by other than negligent
            conduct is, in our opinion, no reason to eviscerate the general rule. Such is
            the result if the presumption of negligence is rebuttable by the sole fact that
            the damage was occasioned by fire.

            Certainly some losses caused by fire or theft may be totally excusable.
            However, it is equally true that these losses may result from a lack of due
            care. Because either one of these alternatives is possible we believe that
            where the bailed property is lost, damaged or stolen, while it was in the
            exclusive control of the bailee, he should be charged with the burden of
            going forward to rebut the presumption with evidence to establish that the
            loss, damage or theft was occasioned without his fault. This may require a
            defendant-bailee to produce evidence of the actual circumstances
            surrounding the origins of the fire or the theft, including the precautions
            taken to prevent the loss.

         Columbus Jack Corp. v. Swedish Crucible Steel Corp., 227 N.W.2d 506, 510-511
         (Mich.S.Ct. 1975). As Defendant agrees, the FEMA Guidelines may be used as
         evidence of negligence, which is part of a bailment claim. Section 3 of
         Defendant’s Motion in Limine must therefore be denied.

 Id., pp. 5-6.

         Interstate replies by insisting that Aspen American, not Interstate, is attempting to impose

 a different standard of care in this case:

         Plaintiff attempts to defeat Interstate’s third Motion in Limine which seeks to
         prevent Plaintiff from hijacking the standard of care by arguing that the FEMA
         Guide creates the standard of care in this case. The FEMA Guide Plaintiff seek[s]
         to utilize[] does not create a legal standard of care and should not be used to do
         so. Of course, Plaintiff, through its expert witness(s), is free to advise the jury of
         the contents of the FEMA Guide and what it claims are best practices. However,
         to claim that the FEMA Guide creates an “industry standard” (i.e. a standard of
         care in the warehousing industry) goes too far. In fact, the FEMA Guide itself
         explicitly disclaims its use as an industry standard or a standard of care by
         disclaiming any legal liability or responsibility for the information contained
         therein. Therefore, Plaintiff should not be allowed to argue, or otherwise
         insinuate, that the FEMA Guide create a duty, an industry standard or legal
         standard of care. See Gannon v. Menard, Inc. 2019 WL 7584294 at 7 (S.D.Ind.
         2019) (citing Wal-Mart Stores, Inc. v. Wright, 774 N.E.2d 891 (Ind. 2002)


                                                   10
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 11 of 60


         (holding generally that policy manuals and rules as evidence of a standard of care
         is inappropriate).

 Defendant’s Reply (ECF No. 130), p. 6.

         Interstate insists in its motion in limine that Aspen American should be precluded from

 arguing that the FEMA Guidelines themselves delineate the applicable standard of care in this

 case, while Aspen American insists the Guidelines are admissible to show that Interstate was

 negligent. The parties appear to be arguing about an issue on which they both agree: “[T]here is

 no dispute that a mutually beneficial bailment, under Michigan law, requires the bailee to keep

 and preserve the property with ordinary care. See Godfrey v. City of Flint, 284 Mich. 291 (1938)”

 (Plaintiff’s Opposition Brief (ECF No. 128), p. 5)); “To be clear, the standard of care of Interstate

 as a bailee is in this case is the duty to use ordinary care. Godfrey v. City of Flint, 284 Mich. 291,

 297, 279 N.W. 516, 518 (1938).” Defendant’s Reply (ECF No. 130), p. 6. Not only do the parties

 agree on the standard of care and cite the same case in support, but Interstate even concedes that

 “Plaintiff, through its expert witness(s), is free to advise the jury of the contents of the FEMA

 Guide and what it claims are best practices.” Interstate is correct. Aspen American can present

 the FEMA Guidelines at trial to support its argument that Interstate’s conduct leading up to the

 roof collapse was negligent or grossly negligent, just as Interstate concedes, but cannot argue that

 those Guidelines set the standard of care. Put another way, Aspen American can present the

 FEMA Guidelines at trial to support its argument that Interstate was negligent or grossly

 negligent in the way it handled (or failed to handle) the snow accumulation, but cannot argue that

 Interstate’s alleged failure to follow those Guidelines, by itself, requires the jury to find that

 Interstate was negligent. Accordingly, Interstate’s motion in limine on this point is GRANTED in



                                                   11
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 12 of 60


 part and DENIED in part. The motion is granted in that Aspen American cannot argue that the

 FEMA Guidelines set the standard of care in this case (which is one of ordinary care); the motion

 is DENIED in that Aspen American can present this evidence at trial in support of its argument

 that Interstate was negligent.

                 D. Evidence of claims of privilege by Defendant.

         Interstate moves the Court to preclude “Plaintiff, its counsel, and Plaintiff’s witnesses . . .

 from introducing evidence of, making statements or arguments concerning, or conveying to the

 jury in any manner any objection by Defendant to certain discovery or any assertion of privilege

 by Defendant during pre-trial proceedings in this case.” Memorandum in Support (ECF No. 106),

 p. 4. Interstate argues as follows:

         Such evidence is irrelevant, highly prejudicial, and, therefore, inadmissible under
         Federal Rules of Evidence 402 and 403. Furthermore, Federal Rule of Evidence
         states that in a civil lawsuit, “state law governs privilege regarding a claim or
         defense for which state law supplies the rule of decision.” FED. R. EVID. 501. As
         such this court must apply Indiana law regarding the use of claims of privilege at
         trial. Indiana Rule of Evidence 501(d)(1) holds that, commenting on or attempting
         to draw an inference from a claim of privilege is prohibited. As such, Plaintiff, its
         counsel, and Plaintiff’s witnesses should be barred from introducing evidence of,
         making statements or arguments concerning, or conveying to the jury in any
         manner any objection by Defendant to certain discovery requests or any assertion
         of privilege by Defendant during pre-trial proceedings in this case.

 Id., pp. 4-5.

         Aspen American opposes Interstate’s motion on this point, arguing that it “is overly broad

 and fails to mention any specific piece of evidence here that Defendant wishes to be excluded.”

 Plaintiff’s Opposition Brief (ECF No. 128), p. 7. Aspen American reiterates its argument that “a

 trial court only has power to exclude evidence in limine when the specific piece of evidence is

 clearly inadmissible on all potential grounds. . . . Here, a blanket motion to preclude ‘evidence of


                                                   12
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 13 of 60


 claims of privilege by Defendant’ is overly broad and fails to mention any specific piece of

 evidence here that Defendant wishes to be excluded. Section 4 of Defendant’s Motion in Limine

 must therefore be denied.” Id., p. 8 (internal citation omitted).

        In reply, Interstate contends that Aspen American’s objection misses the point:

        Plaintiff objects, again, for reasons that appear to be objection for the sake of
        objection, to Interstate’s fourth Motion in Limine which seeks to prohibit Plaintiff
        from presenting to the jury any evidence, argument or comment regarding any
        claims of privilege asserted by Interstate. Oddly, Plaintiff objects by agreeing that
        claims of privilege should be barred pursuant to Federal Rule of Evidence 501 and
        state law authority regarding privilege. However, while agreeing that claims of
        privilege should be barred at trial, Plaintiff then argues that the Court should deny
        Interstate’s Motion in Limine, apparently because the request is too broad.
        However, to Interstate’s knowledge, there were very few claims of privilege
        asserted in this case. As such, it is readily apparent to Plaintiff what information it
        cannot divulge to the jury. As such, this Court should prohibit Plaintiff from
        presenting any evidence, argument or comment to the jury regarding any claim of
        privilege asserted by Interstate in this case over Plaintiff’s objection. Of course,
        should an instance arise at trial which may require evidence to be presented
        regarding a privileged matter, then Plaintiff should raise that issue outside the
        presence of the jury so that the Court can hear argument and determine if the
        evidence should be presented to the jury over the claim of privilege.

 Defendant’s Reply (ECF No. 130), pp. 6-7 (italics added).

        Indiana Rule of Evidence 501(d) provides as follows1:

        Except with respect to a claim of the privilege against self-incrimination in a civil
        case:


        1
          The parties agree that Indiana state evidentiary rules on privilege apply in this diversity
 case: see Plaintiff’s Opposition Brief (ECF No. 128), p. 7 (“Fed. R. Evid. 501 states that in civil
 cases “state law governs privilege regarding a claim or defense for which state law supplies the
 rule of decision.” See also, Arc Welding Supply Co., Inc. v. American Welding & Gas, Inc., 2017
 WL 2901230, at *2 (S.D. Ind. May 4, 2017) (noting that “[i]f a case is before the court on
 diversity jurisdiction, the court must apply state privilege law.”); Defendant’s Memorandum in
 Support (ECF No. 106), p. 4 (“Federal Rule of Evidence states that in a civil lawsuit, “state law
 governs privilege regarding a claim or defense for which state law supplies the rule of decision.”
 FED. R. EVID. 501. As such this court must apply Indiana law regarding the use of claims of
 privilege at trial.”).

                                                   13
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 14 of 60


        (1) Neither the judge nor counsel may comment upon the claim of a privilege,
        whether in the present proceeding or on a prior occasion. No inference may be
        drawn from the claim of a privilege.

        (2) In jury cases, the judge, to the extent practicable, must conduct proceedings so
        as to allow parties and witnesses to claim privilege without the jury’s knowledge.

        (3) If requested by a party against whom the jury might draw an adverse inference
        from a claim of privilege, the court must instruct the jury that the jury must not
        draw an adverse inference from the claim of privilege.

 Ind. R. Evid. 501(d). The language of the rule is clear and Interstate’s motion is GRANTED.

 Accordingly, neither party may introduce evidence of, make statements or arguments concerning,

 or convey to the jury in any manner any objection by either party to certain discovery or any

 assertion of privilege by either party during pre-trial proceedings in this case.

                E. Defendant’s failure to call witnesses.

        Interstate moves the Court to preclude “Plaintiff, its counsel, and Plaintiff’s witnesses . . .

 from introducing evidence of, making statements concerning, or conveying to the jury in any

 manner that Defendant failed to call any witness equally available to all parties in this case. Each

 party has subpoena power consistent with the Federal Rules of Civil Procedure, and any undue

 comment or reference to the fact that a witness is not called as part of the Defendant’s

 case-in-chief would be irrelevant, highly prejudicial, and, therefore, inadmissible under Federal

 Rules of Evidence 402 and 403.” Defendant’s Memorandum in Support (ECF No. 106), p. 5.

        Aspen American opposes this request, too, arguing that “[i]nferences due to failure to call

 certain witness have been permitted in civil cases by Indiana courts.” Plaintiff’s Opposition Brief

 (ECF No. 128), p. 8.

        In its reply brief, Interstate argues as follows:



                                                   14
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 15 of 60


        Plaintiff objects to Defendant’s fifth Motion in Limine which seeks to prevent
        Plaintiff’s counsel from introducing evidence of, making statements concerning,
        or conveying to the jury in any manner that Defendant failed to call any witness
        equally available to all parties in this case. Interstate notes that its fifth Motion
        in Limine does not seek to prevent any comment or argument regarding the failure
        to call any witness that was under the exclusive control of Interstate. Again,
        Interstate notes that each party has subpoena power consistent with the Federal
        Rules of Civil Procedure and is free to request any person to appear and testify in
        court. As such, if a witness is one that Plaintiff wants to call at trial, it should not
        be allowed to refuse to call said witness in its case-in-chief on the hopes that
        Defendant will call the witness, only to then make undue comment or reference to
        the fact that Interstate did not call a witness Plaintiff could have easily called.
        Allowing such a tactic would be irrelevant, highly prejudicial, and, therefore,
        inadmissible under F.R.E. 402 and 403.

 Defendant’s Reply (ECF No. 130), pp. 7-8 (boldface and underlining in original). Interstate’s

 motion seeks only to bar comments or statements regarding Interstate’s failure to call “any

 witness equally available to all parties” and is, once again, a standard and common request in

 pretrial motions. United States v. Ogoke, 860 F.3d 924, 930 (7th Cir. 2017) (holding that a party

 may not argue an adverse inference from an opposing party’s failure to call a witness, absent a

 showing that the witness was available only to that party.”).

        Accordingly, Interstate’s motion in limine on this point is GRANTED. Furthermore, the

 Court precludes either party from introducing evidence of, or making statements concerning, or

 conveying to the jury in any manner, that the other party failed to call a witness that was available

 to both.

                F. Defendant’s prior or subsequent acts.

        Interstate moves the Court to preclude Aspen American from introducing any evidence of

 Interstate’s prior or subsequent acts, arguing as follows:

        Plaintiff, its counsel, and Plaintiff’s witnesses should be prohibited from
        introducing evidence of, making statements or arguments concerning, or


                                                  15
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 16 of 60


        conveying to the jury in any manner any prior or subsequent acts involving
        Defendant. Federal Rule of Evidence 404(b)(1) provides, “[e]vidence of a crime,
        wrong, or other act is not admissible to prove a person’s character in order to
        show that on a particular occasion the person acted in accordance with the
        character.” “It is well settled that prior acts may not be admitted to prove that a
        person acted in a similar fashion in the case at hand.” Lataille v. Ponte, 754 F.2d
        33, 35 (1st Cir. 1985). Moreover, any such evidence would also be highly
        prejudicial and, therefore, inadmissible under Evidence Rule 403.

 Defendant’s Memorandum in Support (ECF No. 106), p. 5.

        In response, Aspen American argues again that Interstate’s motion should be denied

 because it is over broad:

        Defendant alleges that its prior or subsequent acts are highly prejudicial and are
        allegedly inadmissible pursuant to Fed. R. Evid. 403. It provides no support as to
        why such evidence is highly prejudicial and therefore inadmissible beyond the
        limiting powers of Fed. R. Evid. 404(b), nor does it provide any statements,
        arguments, documents, or other specific evidence that it seeks to exclude. Section
        6 to Defendant’s Motion in Limine is therefore unspecific, overgeneralized, and
        should be denied as duplicative of what procedural remedies are already available
        to Defendant under Fed. R. Evid. 403 and 404.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 9.

        Interstate, in its reply brief, once again accuses Aspen American of objecting for the sake

 of objecting:

        Another surprising objection, which again appears to be an objection for the sake
        of objection, is Plaintiff’s objection to any prior or subsequent acts. Interstate
        notes that Plaintiff agrees that F.R.E. 404 prohibits the introduction of prior or
        subsequent acts of Defendant for the purpose of proving that Interstate was
        negligent with respect to the collapse of the Hudsonville, Michigan warehouse
        roof, which again leave Interstate pondering why there is an objection at all. At its
        essence, Plaintiff’s argument really appears to take exception to Interstate’s
        position that the evidence would be prejudicial under F.R.E. 403. However,
        Interstate is not the entity that has made the determination that evidence of prior
        or subsequent acts is prejudicial. That determination was made by the rules
        committee which noted that “[prior or subsequent acts are] of slight probative
        values and may be very prejudicial. [Such evidence] tends to distract the trier of
        fact from the main question of what actually happened on a particular occasion.”


                                                 16
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 17 of 60


         FED R. EVID. 404 cmt. A. As such, the Court should grant Defendant’s sixth
         Motion in Limine over Plaintiff’s objection and bar any evidence pertaining to
         prior or subsequent acts of Interstate.

 Defendant’s Reply (ECF No. 130), p. 8 (capitalization in original).

         Federal Rule of Evidence 404 states in relevant part as follows:

         (1) Prohibited Uses. Evidence of any other crime, wrong, or act is not admissible
         to prove a person’s character in order to show that on a particular occasion the
         person acted in accordance with the character.

         (2) Permitted Uses. This evidence may be admissible for another purpose, such as
         proving motive, opportunity, intent, preparation, plan, knowledge, identity,
         absence of mistake, or lack of accident.

 Fed. R. Evid. 404(b)(1), (2). Again, the language of the rule is clear and Aspen American’s

 argument that Interstate’s request is unspecific and overgeneralized is unavailing. Accordingly,

 Interstate’s motion in limine on this point is GRANTED and Aspen American, its counsel, and

 its witnesses are prohibited from introducing evidence of, making statements or arguments

 concerning, or conveying to the jury in any manner any prior or subsequent acts involving

 Interstate.

                G. The existence of any Motion in Limine.

         Interstate moves the Court to preclude Aspen American from presenting “any testimony,

 evidence or reference to the existence or filing of this motion in limine, or to the fact that

 Defendants sought to exclude evidence, or to any ruling this Honorable Court has made

 regarding this Motion in Limine. The filing of a motion to exclude certain inadmissible evidence,

 and the fact that such a motion has been submitted to the Court is inadmissible under Federal

 Rule of Evidence 403.” Defendant’s Memorandum in Support (ECF No. 106), p. 6.

         Aspen American responds by arguing that “[a] generalized argument that the mention of


                                                   17
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 18 of 60


 motions in limine is ‘inadmissible under Federal Rule of Evidence 403’ is too sweeping in scope

 to be decided in limine. . . . In the unlikely event that either party chooses to introduce evidence

 of pretrial motions in its case in chief, the other side will have the opportunity to object on

 applicable evidentiary grounds at trial. Section 6 of Defendant’s Motion in Limine is thus overly

 broad and must be denied.” Plaintiff’s Opposition Brief (ECF No. 128), pp. 9-10 (citation

 omitted).

        Interstate replies as follows:

        Plaintiff also objects, again apparently for the sake of objecting, to Interstate’s
        seventh Motion in Limine seeking to prevent Plaintiff from advising the jury of
        the existence of the parties’ respective Motions in Limine. However, Plaintiff’s
        objection, that Interstate’s Motion in Limine is too broad fails to state what is
        actually objectionable. Interstate asks this Court to prevent Plaintiff from
        mentioning the existence of its motion in limine, or the order ruling on
        Defendant’s Motion, at trial. In fact, Plaintiff’s argument for its objection is not
        cogent because Plaintiff agrees that a party should object to the introduction of
        pre-trial motions at trial. As such, there appears to be no legitimate objection and
        the Court should grant Interstate’s seventh Motion in Limine and prevent Plaintiff
        from advising the jury about the existence of this Motion in Limine.

 Defendant’s Reply (ECF No. 130), p. 9.

        The purpose of a motion in limine is to obviate the need for a party to object to evidence

 in the presence of the jury. Thus, Aspen American’s argument that Interstate’s motion in limine

 should be denied because Interstate would have the right to object to any attempt by Aspen

 American to introduce evidence that Interstate filed motions in limine, once again, misses the

 point. Motions in limine are supposed to streamline, not complicate, evidentiary issues.

 Interstate’s request is common and reasonable and is GRANTED. Neither party will be permitted

 to present any testimony, evidence or reference to the existence or filing of any motion in limine,

 or to the fact that the other party sought to exclude evidence, or to any ruling this Court has made


                                                   18
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 19 of 60


 regarding any motion in limine.

                 H. The suggestion that this litigation is Plaintiff’s only opportunity for relief.

          Interstate moves the Court to preclude “Plaintiff and Plaintiff’s counsel [from]

 suggest[ing] or argu[ing] to the jury that Plaintiff’s only chance to receive compensation for its

 alleged damages lies with the jury in this litigation.” Defendant’s Memorandum in Support (ECF

 No. 106), p. 6. Interstate argues as follows:

          The suggestion is irrelevant to the issues the jury must decide in this case and will
          unfairly arouse the jury’s sympathy for Plaintiffs. In Stillman v. Norfolk &
          Western Railway Co., the Court rejected a plaintiff’s claim that his counsel should
          have been permitted to inform the jury that plaintiff would receive no worker’s
          compensation benefits because he was limited to recovery under the Federal
          Employers’ Liability Act. 811 F.2d 834, 838 (4th Cir. 1987). The court held that
          plaintiff’s ineligibility for worker’s compensation was completely irrelevant to the
          issues presented in the case and allowing the jury to consider such information
          could have prejudiced the railroad. Id. at 838. See also, Weinell v. McKeesport
          Connecting Railroad Co., 411 F.2d 510, 512 (3rd Cir. 1969).

          Where the only purpose for injecting irrelevant evidence into a trial is to
          improperly sway the jury in a particular party’s favor, such evidence should be
          expressly prohibited. Id.; Fed. R. Evid. 403. Any suggestion that this lawsuit is
          Plaintiff’s sole source of compensation for Plaintiff’s alleged damages would
          undoubtedly generate sympathy for the Plaintiff and prejudice Interstate. Thus,
          Plaintiff should not be permitted to argue or insinuate that this trial is its only
          chance to receive compensation for its alleged injuries. Such a claim is
          misleading, entirely irrelevant, and unduly prejudicial to Defendant and must be
          barred pursuant to Federal Rule of Evidence 403.

 Id., pp. 6-7.

          In response, Aspen American claims the cases Interstate cites in support of its argument

 are inapplicable, then again argues that Interstate’s motion should be denied because Interstate

 does not cite any specific evidence it seeks to exclude and because Interstate is free to object at

 trial:



                                                   19
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 20 of 60


         Plaintiff should be afforded the opportunity to present its prima facie case to the
         jury by whatever means it chooses to under the Federal Rules of Evidence. As
         previously established, a trial court only has power to exclude evidence in limine
         when the specific piece of evidence is clearly inadmissible on all potential
         grounds. . . . Defendant fails to mention any specific piece of evidence here, and is
         free to frame this motion, if applicable, as a proper objection during trial. At this
         juncture, Section 8 of Defendant’s Motion in Limine must be denied.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 10.

         In reply, Interstate argues that Aspen American is opposing its motion in limine on this

 point because “Plaintiff clearly . . . intends to plead to the sympathy of the jurors to prevail in this

 case. In fact, Plaintiff has no choice but to do so because Plaintiff is desperate to convince the

 jury that Interstate was grossly negligent in causing the collapse.” Defendant’s Reply (ECF No.

 130), p. 9.

         In sum, Aspen American objects to Interstate’s motion on the grounds that it is over

 broad and premature, while Interstate argues that Aspen American is attempting to clear a path to

 appeal to the sympathy of the jury. The Court is not moved by either argument, but will grant the

 motion anyway because any statements, comments or arguments that this case is Aspen

 American’s only change to recoup its alleged damages is irrelevant and unduly prejudicial.

 Accordingly, the motion is GRANTED and Aspen American’s counsel and witnesses are

 precluded from mentioning or arguing to the jury that Plaintiff’s only chance to receive

 compensation for its alleged damages lies with the jury in this litigation.

                 I. Evidence for which no foundation is laid, which is not relevant, which was
                 not disclosed in accordance with the Court’s orders, and testimony that fails
                 to meet Rule 702 standards.

         Interstate moves the Court to preclude “Plaintiff, Plaintiff’s counsel, and Plaintiff’s

 witnesses . . . from introducing evidence for which no foundation is laid, which is not relevant to


                                                   20
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 21 of 60


 the issues in this action, and which was not disclosed in accordance with the Court’s orders.”

 Defendant’s Memorandum in Support (ECF No. 106), p. 7. Interstate argues as follows:

        The Rules of Evidence require Plaintiff to show that their witnesses have personal
        knowledge of the matters to which they are testifying, FED. R. EVID. 602, and
        that the evidence they present is what they purport it to be. FED. R. EVID. 902(a).

        Additionally, evidence that does not have any tendency to make a fact more or
        less probable than it would be without the evidence is not relevant and, therefore,
        not admissible at trial. FED. R. EVID. 401, 402. Further, any evidence not
        disclosed in accordance with the Court’s Case Management Order must be barred
        at trial absent a showing of good cause for its admission notwithstanding its
        untimely disclosure. If the evidentiary prerequisites of a proper foundation,
        relevance, and timely disclosure have not been satisfied, Plaintiffs’ evidence
        should be barred at trial.

        Additionally, Federal Rule of Evidence 702, along with Daubert v. Merrell Dow
        Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) and its
        progeny, govern the admissibility of expert evidence. Winters v. Fru-Con, Inc.,
        498 F.3d 734, 741 (7th Cir. 2007). Daubert requires the Court to safeguard that
        expert testimony is both relevant and reliable by acting as a “gatekeeper” when
        such evidence is proffered. Kumho Tire v. Carmichael, 526 U.S. 137, 141, 119
        S.Ct. 1167, 1171, 143 L.Ed.2d 238, (1999). In Kumho Tire, the Supreme Court
        noted that Rule 702 did not differentiate between “scientific” knowledge and any
        other forms of specialized knowledge. Id. at 149. Thus, Kumho Tire extended
        Daubert’s relevance and reliability requirements, such that they apply to all expert
        testimony and not merely to scientific testimony. Id. at 137.

        In light of Daubert and Kumho Tire, the Seventh Circuit adopted a two-step
        methodology to help district courts determine whether an expert’s testimony
        satisfies Rule 702. Bamcor, LLC v. Jupiter Aluminum Corporation, 767
        F.Supp.2d 959, 973 (N.D. Ind. Feb. 7, 2011). First, the Court must satisfy the
        reliability requirement by determining that: (1) the proffered expert is qualified in
        the applicable field; and (2) the opinion is founded on sound methodology. Smith
        v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000). When analyzing an
        expert’s qualifications to offer an opinion, the Court should consider the expert’s
        “full range of practical experience as well as academic or technical training. . . .”
        Id.

        In this case, Defendant anticipate[s] that Plaintiff will attempt to introduce expert
        testimony that does not meet the criteria laid out by Daubert and its progeny.
        Specifically, it is anticipated that Plaintiff will attempt to introduce evidence and


                                                 21
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 22 of 60


         testimony from James Goes, Plaintiff’s structural engineering expert, who is
         anticipated to opine that the subject collapse was not caused by the enormous
         amount of snowfall, but was instead caused by an alleged joist connection failure.
         However, as admitted by Mr. Goes, his “opinion is based on extremely limited
         information” and is made “with very low certainty.” Based on Mr. Goes’ own
         statements, his purported expert opinions do not meet the exacting standard for
         admission set out in Daubert and its progeny. More specifically, Mr. Goes’
         purported opinion is not founded on sound methodology as admitted by Mr. Goes
         himself because his opinions are based on “extremely” limited information and
         are made with “very low” certainty. Ford Motor Co., 215 F.3d at 718. Therefore,
         because Mr. Goes’ opinions do not meet the exacting standards for admissibility
         as set forth in Daubert and its progeny, his opinions are not admissible under
         Federal Rule of Evidence 702 because they will not help the trier of fact, are not
         based on sufficient facts or data, and are not the product of reliable principles and
         methods. See FED. R. EVID. 702.

         Mr. Goes’ opinions are also not admissible because his opinions are nothing more
         than mere speculation or conjecture. Mr. Goes admits that he never actually
         inspected the joist he claims failed and caused the subject collapse. As such, Mr.
         Goes’ opinions are not based on any known or provable fact, making his joist
         failure opinion nothing more than guess (i.e. conjecture). Skinner v. Square D.
         Co., 516 N.W.2d 475, 480-481 (Mich. 1994). Therefore, this Court must not
         allow Plaintiff, Plaintiff’s counsel, Mr. Goes, or another of Plaintiff’s other
         witnesses to testify, comment or introduce any evidence which indicates that the
         subject roof collapse was caused by an unverifiable joist failure.

 Id., pp. 7-9.

         Aspen American responds by arguing that Mr. Goes is qualified to testify as an expert in

 this case and that Interstate’s motion to exclude his testimony is based on a mischaracterization

 of his expected testimony. Plaintiff’s Opposition Brief (ECF No. 128), pp. 10-13.

         The Court need not address the parties’ arguments on this point because the issue is the

 weight to be given to Mr. Goes’ testimony, not its admissibility. If, as Interstate contends, Mr.

 Goes’ testimony is based on speculation and conjecture, Interstate can establish that through

 cross-examination and presentation of its own expert. At this juncture, however, Interstate’s

 motion in limine on this point is DENIED.


                                                  22
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 23 of 60


                J. Statements intended to demonize Defendant Interstate Warehousing, Inc.
                as a company.

        Interstate moves the Court to preclude “Plaintiff, its counsel, and Plaintiff’s witnesses . . .

 from making statements intended to demonize Interstate as a warehousing company. Whether

 made during Plaintiffs’ opening statement, case-in-chief, or closing argument, such statements

 could only serve to inflame the passions of the jury and unfairly prejudice Interstate. Such

 statements and arguments are, therefore, barred by Federal Rule of Evidence Rule 403.”

 Defendant’s Memorandum in Support (ECF No. 106), p. 9.

        Not surprisingly, Aspen American opposes this request also. Aspen American insists as

 follows:

        In its three-sentence argument in Section 10 of its Motion in Limine, Defendant
        fails to tell this Court what it means by “demonize Defendant Interstate
        Warehousing Inc. as a company.” This is not a legal standard, but a subjective
        phrase. It tends to show that Defendant is worried that its grossly negligent
        behavior and its spoliation of evidence may make it look unfavorable in the eyes
        of the jury. But this is the bed Defendant made; it now must lay in it.

        As previously established, a trial court only has power to exclude evidence in
        limine when the specific piece of evidence is clearly inadmissible on all potential
        grounds. . . . Defendant once again fails to mention any specific piece of evidence
        here. At this juncture, Section 10 of Defendant’s Motion in Limine must be
        denied.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 13.

        In reply, Interstate argues as follows: “[I]n Plaintiff’s objection to Interstate’s tenth

 Motion in Limine, Plaintiff states, in relation to its purported gross negligence claim, which is

 clearly not supported by any fact, that Interstate made its bed and ‘must lay in it.’ This statement

 clearly underscores the need for the Court to issue an order in limine which directly prevents

 Plaintiff, Plaintiff’s counsel and/or Plaintiff’s witnesses from making any statements which


                                                   23
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 24 of 60


 demonize or disparage Interstate as a company at trial.” Defendant’s Reply (ECF No. 130), pp.

 12-13.

          Whether the evidence causes the jury to think poorly of Interstate is of no moment to the

 Court. That said, comments or statements by Aspen American’s counsel or any of its witnesses

 that are intended to disparage or “demonize” Interstate are not evidence, and those are the types

 of comments Interstate seeks to exclude. Interstate’s request is reasonable and well-taken and its

 motion in limine on this point is GRANTED.

                 K. Claims of negligent hiring, retention, training, and/or supervision of any
                 of Interstate’s employees and/or agents.

          Interstate moves the Court to preclude “Plaintiff, Plaintiff’s counsel, and Plaintiffs’

 witnesses . . . from making any claims of negligent hiring, training, supervision, and/or retention

 of any of Interstate’s employees and/or agents.” Defendant’s Memorandum in Support (ECF No.

 106), p. 9. Interstate states that it “has admitted, or will admit, that all of Interstate’s employees

 and agents involved in the issues being litigated in this case were acting in the course and scope

 of their employment with respect to the alleged acts or omissions Plaintiff has asserted against

 Interstate.” Id. Interstate cites several cases in support of the proposition that “no independent

 claim of negligence shall lie against an employer for negligent hiring, training, supervision, or

 retention where the employer has stipulated that the employee was acting in the course and scope

 of his employment with the employer when the alleged incident occurred.” Id., p. 10 (citations

 omitted). Interstate then pivots a bit to a separate evidentiary issue by arguing that Aspen

 American should be precluded from presenting evidence of Interstate’s employees’ employment

 and training files:



                                                    24
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 25 of 60


        Furthermore, Plaintiff should be barred from introducing any evidence related to
        any employee’s or agent’s employment or training files because such files and
        documents are irrelevant, highly prejudicial, and do not tend to make a fact at
        issue more or less true under the circumstances of this case since Interstate has
        admitted, or will admit, that its employees and agents involved in the subject
        warehouse collapse, including those who were involved all pre-collapse activities
        and inspections, were acting within the course and scope of their employment
        when the subject incident occurred. Therefore, evidence regarding any of
        Interstate’s employees and/or agents employment and training files are not
        relevant to any triable issue in this case and are inadmissible under Federal Rules
        of Evidence 402 and 403.

 Id., pp. 10-11.

        Aspen American responds by first noting that it has not alleged any claim for negligent

 hiring, training or supervision. But Aspen American argues that it should be permitted to present

 evidence that Interstate’s employees were not adequately trained. Aspen American argues as

 follows:

        Defendant asserts that . . . no independent claim of negligence shall be made
        against an employer for negligent hiring, training, supervision, or retention.
        Plaintiff has no direct claim for negligent hiring, training, supervision, or
        retention against Defendant. Defendant also wrongly argues that Plaintiff should
        be barred from introducing evidence related to any employee’s or agent’s
        employment or training files due to supposed lack of relevance or highly
        prejudicial nature but fails to explain why this evidence is highly prejudicial or
        irrelevant. Defendant incorrectly alleges that evidence of an employee’s
        employment and training materials is not relevant to any triable issue in this
        matter under Fed. R. Evid. 402 and 403. Defendant’s employees’ employment
        records and training materials are directly relevant to the duty and breach elements
        of Plaintiff’s negligence and gross negligence claims. Gross negligence is found
        when “conduct is so reckless as to demonstrate a substantial lack of concern for
        whether an injury results.” Xu v. Gay, 668 N.W.2d 166, 170 (Mich. App. 2003).
        The jury, as factfinder, could easily conclude that Defendant’s complete lack of
        training materials available to its employees for snow incidents such as the one
        that resulted in the damages to Plaintiff’s goods rises to the level of gross
        negligence.

        It also follows, then, that the method of Defendant’s employees’ work and training
        could show how Defendant’s employees breached their duty to Plaintiff through


                                                25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 26 of 60


        the manner of their training and work as warehousemen. Evidence of their work
        and training materials directly shows that Defendant’s complete disregard for
        training or educating its employees amounted to a “substantial lack of concern for
        whether an injury results.” Xu, 668 N.W.2d at 170. Indeed, no one at the subject
        warehouse had a background or received training related to building construction,
        roofing work, snow removal or building maintenance. Dkt. 41-6, p. 39-40; p 73,
        li. 11 to p. 74, li. 7. Defendant’s employees’ work records and training are clearly
        relevant in this matter and should be admissible at trial of this matter.

 Plaintiff’s Opposition Brief (ECF No. 128), pp. 13-14. It goes without saying that Aspen

 American cannot present any argument or evidence in support of a nonexistent claim. But the

 real issue here is whether Aspen American can present evidence of Interstate’s employees’

 training and whether those employees were capable and competent to handle the situation

 involving the warehouse roof. This evidence is relevant to Aspen American’s negligence and

 gross negligence claims and is admissible in that context.

        Accordingly, Interstate’s motion in limine on this point is GRANTED to the extent that

 Aspen American will be precluded from presenting evidence or argument that Interstate is liable

 for negligent hiring, retention or supervision–claims that Aspen American admits it does not

 assert–and DENIED to the extent that Interstate seeks to preclude Aspen American from

 presenting evidence of Interstate’s employees’ background and training. As stated, this evidence

 is relevant to Aspen American’s claims and Interstate’s objection goes to the weight to be

 accorded that evidence rather than its admissibility.

                L. Statements advancing a “Golden Rule” argument.

        Interstate moves the Court to preclude “Plaintiff, Plaintiff’s counsel, and Plaintiff’s

 witnesses . . . from introducing evidence, making statements concerning, or conveying to the jury

 in any manner that the jury should imagine itself in the Plaintiff’s position and render a verdict in



                                                  26
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 27 of 60


 Plaintiff’s favor because doing so will make the community safer and will prevent Defendant

 and/or others similarly situated as Defendant from harming the jurors, the jurors’ families, or

 someone close to the jurors. These so called “Golden Rule” arguments are “universally

 recognized as improper because [they] encourage[] the jury to depart from neutrality and to

 decide the case on the basis of personal interest and bias rather than on the evidence.” . . .

 Accordingly, such arguments are highly prejudicial and therefore inadmissible under Federal

 Rule of Evidence 403. Defendant’s Memorandum in Support (ECF No. 106), p. 11 (citations

 omitted). Interstate elaborates as follows:

        Allowing Plaintiff to make any argument, mention, or elicit testimony which is
        designed to sway the jury away from its role as a neutral arbiter in this case is
        misconduct which would play to large of a role in the outcome and could not be
        cured by asking the jury to remain neutral. The only way to ensure a fair trial for
        both parties is to prevent Plaintiff from asking, mentioning, or introducing any
        testimony, argument or evidence which may seek to have the members of the jury
        to abandon there [sic] duty to remain neutral.

        ...

        Additionally, it is anticipated that Plaintiffs’ counsel will, throughout the course
        of trial, argue that the jury has the power to improve the safety of themselves,
        their family members, and their community by rendering a verdict that will reduce
        or eliminate allegedly “dangerous” or “unsafe” conduct.

 Id., pp. 11-12. Interstate then presents a lengthy discussion of the “Golden Rule” and “Reptile”

 theories, which Interstate says supports its motion. According to Interstate, the “‘reptilian

 imperative’ or ‘reptile tactic,’ is based on a book by David Ball and Don Keenan entitled

 ‘Reptile: The 2009 Manual of the Plaintiff’s Revolution’ and seeks to convince the jury that a

 verdict for the plaintiff will make the community safer because it will prevent the defendants or

 others similarly situated from harming the jurors, their families, or someone close to them. This



                                                   27
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 28 of 60


 argument needs to be recognized for what it truly is–an attempt to resurrect ‘Golden Rule’

 arguments.’” Defendant’s Memorandum in Support (ECF No. 106), p. 12. Interstate then devotes

 seven pages, nearly a third of its memorandum, to a law review type discussion of the “Golden

 Rule” and “Reptilian Complex” theories as presented in Mr. Ball’s and Mr. Keenan’s book, and

 why such arguments should not be permitted at trial. Id., pp. 11-17.

        Aspen American’s response, in its entirety, is as follows:

        Despite using 2,100+ words to explain and argue the “Golden Rule” and “Reptile”
        theories in its Motion in Limine Section 12, Defendant fails to devote even one of
        those words to a specific piece of evidence that it seeks to exclude in limine.

        Once again, a trial court only has power to exclude evidence in limine when the
        specific piece of evidence is clearly inadmissible on all potential grounds. . . .
        Despite its longwindedness, Section 10 of Defendant’s Motion in Limine is
        vague, overly broad, and must be denied.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 15.

        In its reply brief, Interstate argues that all it is asking the Court to exclude are comments

 or statements to the jury implying that they should find in favor of Aspen American and award

 damages because doing so would protect the jurors or other people from the dangers of

 improperly stored food products. Interstate argues that such comments or statements “seek[] to

 draw the jury away from logic and reason and base their determination of the case on fear and

 emotion.” Plaintiff’s Reply (ECF No. 130), p. 15.

        The Court agrees with Interstate and GRANTS the motion in limine on this point.

 “Golden Rule” and “Reptile Complex” theories aside, what Interstate is asking for in its motion

 in limine is an order precluding Aspen American from making comments or statements to the

 jury, explicit or implied, that are intended to appeal to the jury’s fear or emotion as outlined in



                                                   28
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 29 of 60


 Interstate’s memorandum. Such statements or comments are wholly inappropriate and improper

 and the Court will not tolerate them, whether they are called “Golden Rule” arguments or

 “Reptilian Complex” arguments or “Please Find in Our Favor Because Defendant is Mean”

 arguments. Accordingly, Interstate’s motion in limine is GRANTED on this point.

                M. Testimony, argument, comment or statements advancing Plaintiff’s claim
                for spoliation of evidence outside or beyond the instruction this Court has
                stated will be read to the jury.

        Interstate moves the Court to preclude “Plaintiff, Plaintiff’s counsel and Plaintiff’s

 witnesses . . . from mentioning, arguing or commenting on the alleged spoiliation of evidence

 committed by Defendant.” Defendant’s Memorandum, pp. 18-19. This Court ruled in a previous

 order that Interstate committed spoliation of certain evidence following the roof collapse and that

 the Court would give an instruction informing the jury that it could, but was not required to, find

 that the evidence destroyed by Defendant’s pursuant to local health authority orders was

 unfavorable to Defendant. See Opinion and Order (ECF No. 75), pp. 18-19 (“The Court will

 provide a preliminary and final jury instruction that the jury may, but is not required to, conclude

 that evidence that might have been obtained from an inspection of the warehouse components

 removed from the site would have been unfavorable to Interstate. . . . The jury will be permitted

 to hear and consider evidence from both parties about Interstate’s failure to preserve the

 structural components (or make them available for inspection) and how and to what degree

 Aspen American was prejudiced by Interstate’s actions in that regard. . . . The Court reserves the

 right to alter the wording to, and supplement, the preliminary and final jury instruction and to

 impose other sanctions for spoliation before or during trial, if appropriate.”).

        Interstate argues that a jury instruction is all that is needed and that Aspen American


                                                  29
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 30 of 60


 should be precluded from arguing or even mentioning that Interstate spoliated evidence.

 According to Interstate:

        After the roof collapse giving rise to this litigation, Plaintiff requested that one of
        its experts inspect the roof collapse site to inspect, in part, the roof joist where the
        subject collapse occurred. Plaintiff’s expert made numerous attempts to inspect
        the collapse site but purportedly could not see the part of the roof he desired to
        inspect. Ultimately, state and local health departments directed Defendant to
        remove the debris, destroy Plaintiff’s contaminated product, and remove the
        “harborage” from the area. Defendant notified Plaintiff about the orders from the
        state and local health departments. After a sufficient time, but before the deadline
        imposed by the health departments, Defendant destroyed the contaminated
        product, cleared the collapse debris and removed the harborage as directed by
        state and local health officials and destroyed the collapsed roof materials.
        Defendant anticipates that, at trial, Plaintiff will argue, comment, or otherwise
        insinuate that Defendant’s intentionally spoiliated [sic] evidence for the sole
        purpose of attacking the character of Defendant and implanting in the minds of the
        jury that Defendant is deceitful, fraudulent, or attempted to cover up its negligence
        in this case. However, Plaintiff should be prevented from arguing, mentioning, or
        otherwise commenting on the alleged spoliation of evidence in this case pursuant
        to Federal Rule of Evidence 403.

        Plaintiff’s spoliation of evidence claim has already been presented and addressed
        by this court in Plaintiff’s Motion for Summary Judgment regarding Plaintiff’s
        claim that Defendant’s spoliated evidence. After reviewing the arguments and
        designated evidence, the Court determined that Defendant’s actions did
        technically meet the definition of spoliation of evidence. However, the Court also
        noted that Defendant was placed between “a rock and a hard place” because it was
        faced with Plaintiff’s preservation of evidence letter demanding that Defendant
        preserve the warehouse structure for inspection and directives from state and local
        authorities to remove and destroy the very same evidence Plaintiff requested be
        preserved. Ultimately, Defendant was forced to comply with health department
        authorities directives. Thus, this Court found that Defendant’s spoliation of
        evidence was not a deliberate attempt by Interstate to squirrel away evidence in an
        effort to prevent Aspen American from conducting an inspection and investigation
        into the cause of the roof collapse. Accordingly, the Court determined that it
        would give an instruction informing the jury that it could, but was not required to,
        find that the evidence destroyed by Defendant’s pursuant to local health authority
        orders was unfavorable to Defendant.

        If Plaintiff is permitted to comment, argue or otherwise mention throughout the
        trial that Defendant spoliated evidence, it would leave the impression with the


                                                  30
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 31 of 60


        members of the jury that Defendant’s actions were intentional and deliberate and
        an attempt to destroy unfavorable evidence. Such a result would unduly and
        substantially prejudice the Defendant at trial and create a clearly unfair benefit to
        Plaintiff, especially when considering Plaintiff’s purported gross negligence
        claim.

        Therefore, Plaintiff, Plaintiff’s counsel and Plaintiff’s witnesses should be
        prohibited from mentioning, arguing or commenting on the alleged spoiliation
        [sic] of evidence committed by Defendant pursuant to Federal Rule of Evidence
        403, and the only mention of spoiliation [sic] of evidence at trial should come
        from the Court’s previously approved jury instruction as stated in the Court’s
        summary judgment order.

 Defendant’s Memorandum (ECF No. 106), pp. 17-19.

        Aspen American responds by contending that Interstate is attempting to preclude Aspen

 American from presenting any evidence or argument regarding spoliation even though this Court

 has already ruled that such evidence and argument would be permitted. According to Aspen

 American:

        Defendant here attempts to have its cake and eat it too: impermissibly destroy the
        evidence, and then prevent the jury from drawing negative inferences from that
        improper conduct. In fact, Defendant goes a step further, moving this Court to
        completely bar Plaintiff from even referencing Defendant’s sanctioned conduct,
        seeking to pretend as though no evidence ever existed and that the Court’s Order
        (Dkt. 75), is somehow superfluous. Such request is not based in law.

        Defendant alleges that because this issue has already been addressed by the Court,
        it does not need to be addressed further. This is not so. The Court’s Order of
        December 5, 2019, (Dkt. 75), offered the following:

           The jury will be permitted to hear and consider evidence from both parties
           about Interstate’s failure to preserve the structural components (or make
           them available for inspection) and how and to what degree Aspen American
           was prejudiced by Interstate’s actions in that regard.

        Dkt. 75, p. 18.

        To pretend as though spoliation is not relevant would result in jury instructions
        without a reason. Defendant is attempting to maximize its benefit from having


                                                  31
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 32 of 60


        spoliated evidence while reducing any possible negative inferences that may be
        drawn from such actions. This defeats the purpose of a determination of spoliation
        of evidence and should not be granted.

 Plaintiff’s Opposition Brief (ECF No. 128), pp. 15-16.

        Interstate replies by reiterating its position that an instruction regarding spoliation, which

 the Court indicated it would give to the jury, is all that is necessary to ensure that Aspen

 American’s spoliation argument is presented to the jury and that argument or evidence on that

 point would be unduly prejudicial. According to Interstate:

        Predictably, Plaintiff argues that the Court’s sanction is not enough. Plaintiff
        wants to deny Interstate all opportunity to present a defense in this matter in order
        to present Plaintiff’s position and turn what is a minor sanction into the crux of
        the case and prevent Interstate from receiving a fair trial. Of course, Plaintiff is
        free to notify the jury that Mr. Goes was not able to perform all of the inspection
        activities he wanted to perform because the components were removed. Mr. Goes
        is also free to testify about what evidence he would have been looking for if he
        would have performed the inspection he wanted to perform. However, that is as
        far as Plaintiff’s evidence should be permitted to go. To allow Plaintiff to go
        further would be to impose a more harsh sanction on Interstate than the Court
        deemed was warranted under the circumstances, would severely prejudice
        Interstate at trial, and would ensure that Interstate does not receive a fair trial. As
        such, the Court must limit Plaintiff’s presentation of evidence and its references to
        the word “spoliation” and the negative connotation that would surely be carried
        with it.

 Defendant’s Reply (ECF No. 130), pp. 16-17.

        Interstate’s concern about the negative connotation of the word spoliation and the impact

 that evidence of spoliation might have on the jury is understandable; but it goes with the territory.

 As Aspen American points out, the Court has already addressed the issue of spoliation,

 concluded that Interstate did commit spoliation, and expressly held that both parties would be

 permitted to present evidence on this point and that an appropriate jury instruction would be

 provided to the jury. The Court did not hold that Aspen American would be precluded from


                                                  32
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 33 of 60


 presenting any evidence or argument on the issue of spoliation. Accordingly, Interstate’s motion

 in limine is DENIED on this point.

                N. Testimony, argument, comment or statements advancing Plaintiff’s claim
                that Defendant was “grossly negligent.”

        Interstate moves the Court to preclude Aspen American from presenting evidence or

 argument on its claim for gross negligence, arguing as follows:

        Interstate anticipates that Plaintiff, its counsel, or Plaintiff’s witnesses will attempt
        to argue, suggest, or make comment that Interstate was grossly negligent in this
        matter. However, Plaintiff, its counsel and Plaintiff’s witnesses should not be
        allowed to argue, suggest, and or make any comment regarding Plaintiff’s belief
        or claim that Interstate was grossly negligent in this case. Plaintiff’s sole purpose
        for asserting a gross negligence claim in this case is because Plaintiff is seeking to
        avoid the limitations of damages clause which was a part of the Warehouse
        Contract between Plaintiff’s insured and Defendant.

 Defendant’s Memorandum (ECF No. 106), p. 19.

        In response, Aspen American insists that this section of Interstate’s motion in limine is an

 improper attempt to preclude evidence of a claim that this Court has already ruled must be

 presented to a jury. Aspen American argues as follows:

        The primary claim of Plaintiff’s case in chief can be summarized in one simple
        point that the jury must decide: whether the warehouse roof collapse was the
        result of Defendant’s gross negligence. To somehow seek to prevent Plaintiff
        from presenting the lynchpin issue in its case is bizarre, flawed on its face,
        unfounded in relevant case law, and must be denied.

        Defendant alleges that this evidence would somehow be prejudicial. This is a
        clear tactic to attempt to avoid permitting the jury to find that Defendant was
        grossly negligent. If successful, Defendant theorizes it would then be shielded by
        alleged contractual limitations. The fear that the jury would not be able to
        distinguish between the threshold of gross negligence and ordinary negligence is
        baseless. This Court recognized the issue squarely when ruling on the parties’
        summary judgment motions: “Genuine issues of material fact preclude a finding
        that the limitation clause is enforceable as a matter of law. Fact issues exist
        concerning the reasonableness of Interstate’s actions, i.e., whether they constituted


                                                   33
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 34 of 60


         gross negligence, and so Interstate is not entitled to summary judgment on the
         issue of its ability to limit its liability.” (Dkt. 56, p. 19). “The issue of Interstate’s
         alleged gross negligence must be determined by a jury. . . .” Id. at p. 27.

 Plaintiff’s Opposition Brief (ECF No. 128), pp. 16-17 (citing and quoting Court’s March 13,

 2019, Opinion and Order (ECF No. 56)). Aspen American insists that “it is for the jury to decide

 whether Defendant’s conduct rose to the level of gross negligence.” Id., p. 17. Interstate’s reply

 reiterates its argument that a jury instruction is all that is needed to present the issue of gross

 negligence to the jury and that no evidence on that point is needed (and that admitting it would

 unduly prejudice Interstate).

         Aspen American is correct that Interstate’s request is bizarre, especially in light of this

 Court’s prior rulings on the issue of gross negligence. The issue is one for the jury to decide and

 the jurors must hear evidence in order to do so. Interstate’s motion in limine on this point

 amounts to a disguised motion for partial summary judgment, since Interstate argues that its

 actions did not amount to gross negligence as that term is defined by Michigan law. But as Aspen

 American points out, this issue has already been addressed and decided. Accordingly, Interstate’s

 motion in limine on this point is DENIED.

                 O. Testimony, Argument, Comment or Statements regarding the limitation
                 of damages clause contained in the warehousing agreement at issue in this
                 case.

         Interstate moves the Court to preclude “Plaintiff, Plaintiff’s counsel, and Plaintiff’s

 witnesses . . . from mentioning, arguing, testifying or otherwise informing the jury about the

 limitation of damages clause contained in the warehousing agreement between the parties

 pursuant to Federal Rule of Evidence 403.” Defendant’s Memorandum (ECF No. 106), p. 21.

 Interstate argues as follows:


                                                     34
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 35 of 60


        On April 23, 2013, Plaintiff’s insured and Defendant entered into a warehousing
        contract. The warehousing contract contained an explicit limitation of damages
        clause which limited Defendant’s liability if Plaintiff’s stored goods were
        damaged while stored in Defendant’s warehouse. . . .

        First, the fact that there was a limitation of damages clause is not relevant to any
        issue in this case. There is no dispute that the limitation of damages clause exists
        in this case, that the clause is applicable if Defendant is found to be negligent, and
        that the clause is not applicable if Defendant is found to be grossly negligent for
        the warehouse collapse at issue in this case. Accordingly, the only issue that the
        jury needs to determine is if the subject roof collapse was an Act of God under
        Michigan law, whether Defendant was negligent and such negligence was the
        proximate cause of the roof collapse, or, if Defendant was negligent, did
        Defendant’s actions amount to gross negligence. The limitation of damages clause
        has no bearing weather [sic] o[r] not Defendant was negligent (or grossly
        negligent) or not [sic]. As such, the limitation of damages clause is not relevant
        pursuant to Federal Rule of Evidence 402 and such evidence should be excluded
        at trail.

        Additionally, Defendant anticipates that Plaintiff will attempt to introduce the
        limitation of damages clause at trial because of Plaintiff’s claim of gross
        negligence. As noted by the Court during summary judgment proceedings, if
        Defendant is found to have been simply negligent, then the limitation of damages
        clause in this case will limit Plaintiff’s recovery. However, if Plaintiff can
        convince the jury that Defendant was grossly negligent in preventing the
        warehouse roof collapse, then the limitation of damages clause will not affect
        Plaintiff’s recovery. As such, by mentioning the limitation of damages clause,
        which is irrelevant to Defendant’s alleged negligence, Plaintiff can attempt to
        inflame the passion and sympathy of the jury and prejudice Defendant by
        indicating how much the limitation of damages clause in the warehousing contract
        would limit Plaintiff’s recovery of its claimed full damages. Therefore, Plaintiff,
        Plaintiff’s counsel, and Plaintiff’s witnesses should be barred from mentioning,
        arguing, testifying or otherwise informing the jury about the limitation of damages
        clause contained in the warehousing agreement between the parties pursuant to
        Federal Rule of Evidence 403.

 Id., pp. 20-21.

        Aspen American responds by arguing that the limitation of damages clause is part of the

 warehouse contract between the parties and insisting that “[t]here is no question that the entirety

 of the contract between Plaintiff and Defendant, including the limitations of damages clause, is


                                                 35
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 36 of 60


 relevant.” Plaintiff’s Opposition Brief (ECF No. 128), p. 18. Aspen American insists that “[t]he

 jury, as finder of fact, is entitled to hear all relevant evidence, including the terms of the

 agreement of the parties.” Id., p. 19.

         Interstate replies by arguing that the warehouse agreement or contract between the parties

 should be excluded from the evidence altogether because it is undisputed that a contract existed

 and that Aspen American has alleged that Interstate breached it. Therefore, the

 contract–including the limitations clause–is irrelevant to the issues the jury must decide and its

 introduction into evidence would unduly prejudice Interstate because it could potentially cause

 the jury to determine that Interstate was grossly negligent not based on the evidence of

 Interstate’s conduct but instead on the fact that Aspen American could not recover as much in

 damages if the jury were to conclude that Interstate was only liable for ordinary negligence. But

 as Interstate points out, “by mentioning the limitation of damages clause, which is irrelevant to

 Defendant’s alleged negligence, Plaintiff can attempt to inflame the passion and sympathy of the

 jury and prejudice Defendant by indicating how much the limitation of damages clause in the

 warehousing contract would limit Plaintiff’s recovery of its claimed full damages.” Defendant’s

 Reply (ECF No. 130), p. 21. Interstate concludes by arguing as follows:

         [D]espite the fact that the Agreement should not be presented to the jury, Plaintiff
         seeks to introduce it at trial because, as indicated in Interstate’s Memorandum of
         Law in Support of its Motion in Limine, Plaintiff wants to argue or comment
         about the limitation of damages clause in front of the jury to engender sympathy
         so that the jury will find that Interstate was grossly negligent. Plaintiff hopes that
         the jury will find that the limitation of damages clause in the Agreement is unfair,
         will abandon logic and reason, and will find that Interstate was grossly negligent
         so that Plaintiff can avoid the limitation of damages clause. Because of this,
         namely engendering sympathy, the Agreement’s probative value is greatly
         outweighed by the risk of prejudice at trial. This is especially true in light of the
         fact that there is no dispute about the existence of the Agreement or the


                                                   36
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 37 of 60


         Agreements contents. As such, even if the Agreement was relevant, which it is
         clearly not, the Agreement should be excluded at trial pursuant to F.R.E 403.

 Id., p. 20.

         The Court agrees with Interstate that the warehouse contract itself is not relevant and the

 introduction of the contract, containing the limitations clause, would be unduly prejudicial. The

 jury’s duty will be to determine whether Interstate was negligent or grossly negligent and the

 limitations clause in the parties’ contract is not relevant to that issue. As Interstate points out, if

 the jury finds that Interstate was not negligent, the limitations clause is rendered moot; if the jury

 finds Interstate liable for ordinary negligence, the limitations clause would apply to limit Aspen

 American’s recovery; and if the jury finds that Interstate was grossly negligent, the limitations

 clause would not apply and the jury will assess damages accordingly. Therefore, the contract

 itself is irrelevant–all the jury needs to know is the undisputed fact that the parties entered into a

 contract for Interstate to store Aspen American’s insured’s food products and that Aspen

 American alleges that Interstate breached that contract by negligently causing the destruction of

 those products. Whether the limitation clause applies is not an issue the jury needs to decide. It

 will be decided implicitly by the jury’s verdict on the issues of negligence and gross negligence,

 which the jurors must render based only on their assessment of Interstate’s conduct, not on the

 amount of damages Aspen American may or may not be able to recover as a result of that verdict.

 Accordingly, the Court GRANTS Interstate’s motion in limine on this point.

                 P. Testimony, Argument, Comment or Statements implying than the
                 substantive law of any other jurisdiction, other tha[n] Michigan Law,
                 should apply to this case.

         Interstates moves the Court to preclude “Plaintiff, Plaintiff’s counsel and Plaintiff’s



                                                    37
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 38 of 60


 witnesses . . . from commenting, arguing, testifying or making any statements that the substantive

 law of any other state other than the laws of Michigan should be applied in this case. During the

 summary judgment proceedings in this case, both parties agreed that Michigan law controlled in

 this case. In fact, the Court noted the parties[’] agreement in [its] summary judgment order and

 found that Michigan law would apply in this case. Therefore, Plaintiff should be barred from

 arguing or attempting to applying the substantive law of any other state other than the State of

 Michigan.” Defendant’s Memorandum (ECF No. 106), p. 21-22.

        For once Aspen American does not disagree with Interstate’s position. In keeping with

 the tenor of this litigation, however, Aspen American does not simply concede the point, instead

 responding as follows: “Plaintiff concedes that Michigan law applies to this case. By making this

 contention, Plaintiff nonetheless maintains that the Federal Rules of Civil Procedure and the

 Federal Rules of Evidence also apply to this case.” Plaintiff’s Opposition Brief (ECF No. 128), p.

 19.

        In reply, Interstate makes an additional (and equally unnecessary) point:

        Plaintiff does not appear to object to Interstate’s sixteenth Motion in Limine
        regarding the fact that Michigan law controls the substantive issues in this case.
        Plaintiff’s argument, to the extent there is an argument, is that the Federal Rules
        of Civil Procedure and the Federal Rules of Evidence also apply in this case.
        However, Interstate’s sixteenth Motion in Limine only applies to the substantive
        law governing this case. The Federal Rules of Civil Procedure and the Federal
        Rules of Evidence are procedural laws which Interstate agrees control the
        procedural aspects of this case.

 Defendant’s Reply (ECF No. 130), p. 20. Both sides are correct: Michigan law applies to the

 substantive claims, which both sides concede, and the Federal Rules of Civil Procedure and the

 Federal Rules of Evidence apply to the procedural aspects of the trial. So why was the Court



                                                 38
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 39 of 60


 required to spend time reviewing the parties’ briefs on this issue and addressing the matter?2 In

 any event, Interstate’s motion in limine is GRANTED on this point and neither party may present

 evidence or argument that any law other than Michigan state law applies to the substantive

 claims in this case (assuming either side was going to do so). Moving on.

                Q. Testimony, argument, comment or statements based on pure speculation
                and conjecture and are not supported by known facts or evidence.

        Lastly, Interstate moves the Court to preclude “Plaintiff’s counsel or Plaintiff’s witnesses

 [from] attempt[ing] to introduce evidence or testify about facts or evidence which are not known

 or supported in this case[]” on the basis that “speculation and conjecture are not sufficient to

 support negligence under Michigan law.” Defendant’s Memorandum (ECF No. 106), p. 22

 (citation omitted). Interstate insists that “based on well-settled Michigan law, and Federal Rules

 of Evidence 401, 402 and 403, Plaintiff, Plaintiff’s counsel, and Plaintiff’s witnesses should be

 barred from introducing evidence or testimony which is based on speculation and conjecture.” Id.

        Aspen American responds by arguing as follows:

        Defendant once again fails to mention any specific piece of evidence . . . . Instead,
        it merely presents the broad assertion that speculation and conjecture are not
        sufficient to support a theory of negligence.

        As fully briefed in Plaintiff’s Motion in Limine #8 . . . , Plaintiff’s witnesses, both


        2
          As noted above, Interstate repeatedly accuses Aspen American of lodging unnecessary
 objections to its motion in limine simply for the sake of objecting, which is largely true. But on
 this point both Interstate and Aspen American engage in unnecessary quibbling over a matter on
 which they agree, playing a game of one-upmanship over the applicability of the Federal Rules.
 Rather than simply stating its agreement that Michigan law applies, Aspen American felt
 compelled to jump in and add that the Federal Rules also apply, causing Interstate to poke back
 by arguing, “Yes, but the Federal Rules only apply to procedural matters!” Neither party has put
 much effort at all into picking its battles, opting instead to throw all manner of issues–real and
 concocted–into their motions in limine, and to contest or argue about issues on which there is no
 real dispute.

                                                  39
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 40 of 60


        expert and lay, will necessarily offer certain speculations and implications due to
        Defendant’s spoliation of evidence. And as more fully explained in Section XIII
        supra, to pretend as though spoliation is not relevant, and therefore speculations
        and implications are barred from being made, would result in Defendant
        benefitting from spoliating evidence and reducing any possible negative
        inferences that may be drawn from such actions.

 Plaintiff’s Opposition Brief (ECF No. 128), p. 19.

        In its reply, Interstate does not completely agree with nor completely dispute Aspen

 American’s argument:

        [W]hile Interstate agrees that Plaintiff’s witnesses can testify about the evidence
        for which they would have looked if they had performed a through inspection
        during the numerous times they were onsite. However, Plaintiff’s witnesses
        should not be allowed to testify what they “believe” or “think” the evidence would
        have shown. Such testimony would violate the Court’s sanction order, would
        severely prejudice Interstate, and would deny Interstate a fair trial.”

 Defendant’s Reply (ECF No. 130), p. 21. Once again, both sides have a point. Aspen American is

 correct that it is proper for witnesses to offer opinions or assessments under certain

 circumstances; and Interstate is correct that opinions that are based solely on speculation or

 conjecture are rarely admissible. In this instance Aspen American’s argument that Interstate’s

 motion in limine on this point is overly broad is correct. Whether any witness, expert or lay, may

 offer opinion testimony depends on the nature and context of that witness’ testimony (and, of

 course, their personal knowledge of the facts about which they are testifying). This is not an issue

 that can be addressed now and a blanket order precluding Aspen American from presenting any

 testimony containing opinion, speculation or conjecture is unwarranted. Instead, such issues can

 only be resolved during trial upon objection of a party to the testimony of a witness. Accordingly,

 the Court DENIES Interstate’s motion in limine on this point.




                                                  40
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 41 of 60


        II. Motion for Separation of Witnesses.

        In addition to its motion in limine, Interstate filed a separate motion for separation of

 witnesses, stating as follows:

        Defendant, Interstate Warehousing, Inc., by counsel, hereby respectfully moves
        the Court, pursuant to Rule 615 of the Federal Rules of Evidence, for an order
        separating each witness on Plaintiff’s witness list and any rebuttal witnesses called
        by Plaintiff, excluding the designated representative of Aspen American Insurance
        Co. who will be representing Plaintiff at trial, during the trial of this matter and
        precluding such witnesses from remaining inside the courtroom during any
        portion of the trial apart from the time each witness must be in the courtroom to
        give his or her testimony. Defendant further requests that the Court instruct the
        witnesses to refrain from discussing with any other witnesses what his or her
        testimony was or is expected to be or what occurred inside the courtroom during
        that witness’s testimony.

 Defendant’s Motion for Separation of Witnesses (ECF No. 107), p. 1. This, of course, is a

 common and perfunctory pretrial request and Aspen American does not oppose it (having not

 filed a response to the motion). Accordingly, the motion for separation of witnesses is

 GRANTED.

        III. Motions in Limine and Motion to Correct filed by Plaintiff Aspen American.

        Aspen American filed eight motions in limine (ECF Nos. 108 through 115, inclusive) and

 a Motion for Leave to Correct Its Motion In Limine #7 (ECF No. 116). In the latter motion,

 Aspen American requests leave to attach an exhibit to its motion in limine #7 that was

 inadvertently not included when the motion was filed. Interstate did not file a response to the

 motion and so it is unopposed. The Court GRANTS the motion. The exhibit, attached as Exhibit

 1 to Aspen American’s motion (and docketed as ECF No. 116-1) is admitted and will be

 considered by the Court when addressing Aspen American’s motion in limine #7.




                                                  41
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 42 of 60


                A. Plaintiff’s Motion in Limine #1–Motion in Limine to Exclude any
                Evidence in Support of Defendant’s “Act of God” Affirmative Defense.

        Aspen American moves the Court “to bar any and all voir dire, statement, testimony,

 questioning, impeachment, cross-examination, expert testimony, or argument, by innuendo or

 otherwise, at any time during the course of trial to convey to the jury information regarding or

 making references or comparison that an act of God may have contributed to or was the

 proximate cause of the injuries sustained by Plaintiff.” Plaintiff’s Motion in Limine #1 (ECF No.

 108), p. 1. Interstate, of course, has asserted the Act of God affirmative defense, claiming it is not

 liable for the roof collapse and subsequent destruction of the food products because those losses

 were the result of an act of God, i.e., the alleged historic snowfall, not the result of any

 negligence on the part of Interstate. Aspen American, however, argues that Interstate should be

 precluded from presenting evidence or argument in support of this defense because it is

 unsupported under Michigan law. Aspen American argues as follows:

        Michigan law recognizes “act of God” as an affirmative defense that requires a
        defendant to show that the roof collapse . . . proceed[ed] from natural causes and
        cannot be anticipated and provided against, such as unprecedented storms, or
        freshets, lightning, earthquakes, etc.” Golden & Boter Transfer Co. v. Brown &
        Sehler Co., 177 N.W. 202, 204 (Mich. 1920).

        There is little argument as to the material facts themselves in this matter: the snow
        accumulation on the roof of Defendant’s warehouse gradually increased over the
        weeks leading up to the collapse itself. Defendant knew that heavy snow
        accumulations could cause the roof to collapse. Further, defendant had the ability
        to shore the roof from the inside or remove snow from the roof to reduce the
        weight on the roof.

        As such, Defendant should be barred from presenting evidence to the factfinders
        that it could not have anticipated or provided against this snow. Human
        agency–that is, the conscious decision to allow the snow to continue to
        accumulate atop the roof–at minimum contributed to Aspen’s losses. “Act of
        God” must be eliminated from Defendant’s arsenal.


                                                   42
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 43 of 60



 Id., p. 2.

          Interstate responds by arguing as follows:

          At the heart of this issue is the question of whether the snow storm(s) prior to the
          subject collapse was/were unprecedented. Interstate argues that the storms were
          unprecedented and not anticipated while Plaintiff claims the opposite. Which
          party’s position is correct is a quintessential question that must be resolved by the
          jury. The meteorological data, which will be presented at trial, clearly shows that
          the region where the subject collapse occurred experienced one of the highest
          snowfalls in history. As such, the historical data indicates that the snow storm
          giving rise to the subject collapse could be deemed “unprecedented” by the trier of
          fact. Plaintiff claims that the snowfall was not unprecedented, but fails to provide
          any cogent argument that shows why the storm was not unprecedented. The best
          Plaintiff can do is argue that the snow fall giving rise to subject collapse occurred
          for over a period of weeks. This argument might go to the anticipation element of
          the unprecedented storm, but by no means proves that the storm could be
          anticipated.

          This again is a question for the jury to decide. To perform its function, the jury
          must be presented the evidence. If Defendant is successful in carrying its burden,
          there is sufficient evidence for the jury to find that the subject collapse was an
          “Act of God.”

 Defendant’s Response to Plaintiff’s Motion in Limine #1 (ECF No. 119), pp. 2-3.

          In reply, Aspen American reiterates its arguments that Interstate should be precluded from

 presenting its Act of God defense because it has no evidence to support it and because Interstate

 spoliated evidence thereby preventing either side from determining the proximate cause of the

 roof collapse. Plaintiff’s Reply (ECF No. 141), pp. 1-3.

          This Court declines Aspen American’s invitation to preclude Interstate from presenting

 its Act of God defense, since doing so would require the Court to find facts and weigh the

 evidence. As the Court stated in its previous order ruling on Aspen American’s motion for partial

 summary judgment, “[i]n the present case, whether an Act of God was the sole proximate cause



                                                   43
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 44 of 60


 of the injury underlying this lawsuit is for a jury to decide, since Interstate’s affirmative defense

 is intertwined with the issue of its alleged gross negligence.” Opinion and Order of March 13,

 2019 (ECF No. 56), p. 19. Accordingly, Aspen American’s motion in limine #1 is DENIED.

                 B. Plaintiff’s Motion in Limine #2–Motion in Limine to Exclude
                 Unauthenticated Climatological or Meteorological Data.

          Aspen American moves the Court “to bar evidence Defendant may attempt to admit

 relating to the weather conditions that existed both at the time Plaintiff suffered its damages and

 the months leading up to said event.” Plaintiff’s Motion in Limine #2 (ECF No. 109), p. 1. Aspen

 American argues as follows:

          In its responses to Plaintiff’s discovery requests, and throughout its motion
          practice, Defendant has referenced documents that either purport to explain
          weather conditions that existed in the months leading up to the Roof Collapse, or
          purport to provide historical context for annual snowfall in “Grand Rapids Area,
          MI.” See Defendant’s Designation of Evidence in Support of Motion for Partial
          Summary Judgment (Dkt. 37), Exhibits G and H. However, at no point has
          Defendant identified a witness that can lay proper foundation establishing that
          these documents accurately and verifiably provide snowfall data for Grand
          Rapids, MI, let alone that this data can somehow be traced back to the snowfall at
          the warehouse location specifically.

          Moreover, admission of these documents without proper authentication, or
          without a witness to explain how the data relates to the warehouse location itself,
          would unfairly prejudice Plaintiff and mislead the jury, encouraging them to
          simply apply the broad snowfall data to the warehouse location itself without the
          requisite corroboration of a climatological/meteorological expert or the individual
          who compiled the data him/herself.

 Id., p. 2.

          In response, Interstate contends that the climatological data at issue is admissible on

 several bases, including pursuant to Federal Rule of Evidence 901 because Interstate “may call an

 individual from the NOAA to testify at trial to authenticate the subject climatological data



                                                   44
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 45 of 60


 previously produced by Interstate[,]” that the data is self-authenticating pursuant to Fed.R.Evid.

 902(5) as a publication of an official agency (the NOAA), and/or that this Court could take

 judicial notice of the document pursuant to Federal Rule of Evidence 201. Defendant’s Response

 (ECF No. 120), pp. 1-5. Interstate also points out that Aspen American “has been in possession

 of the historical weather data for upwards of five (5) years and its purported meteorological

 expert, Mark McGinnis, utilized the same historical weather data, as well as additional data, in

 his expert witness report. Accordingly, if deemed necessary, Plaintiff can have Mr. McGinnis

 give context to the historical weather data in his testimony at trial.” Id., p. 5.

         In reply, Aspen American reiterates its argument that “the identification of the ‘Grand

 Rapids Area’ does little to aid the jury in determining how much snowfall was at the precise

 location where the Roof Collapse occurred.” Plaintiff’s Reply (ECF No. 142), p. 1.

         Interstate’s arguments are well taken and sufficient to defeat Aspen American’s motion in

 limine #2. But there is another more fundamental reason to deny it, which is that Aspen

 American’s objection goes to the weight to be accorded the evidence rather than its admissibility.

 Accordingly, Aspen American’s motion in limine #2 is DENIED.

                 C. Plaintiff’s Motion in Limine #3–Motion in Limine to Exclude Expert
                 Opinions by Persons Who Have not Been Timely Disclosed.

         Aspen American moves the Court “[p]ursuant to Federal Rules of Evidence 104(a) and

 Federal Rules of Civil Procedure 26 and 37, . . . for this Court to preclude Interstate . . . from

 offering at trial any expert witnesses. Defendant has never disclosed any expert witnesses in this

 matter.” Plaintiff’s Motion in Limine #3 (ECF No. 110), p. 1.

         Interstate responds by stating that it “does not object to the principle that Defendant



                                                    45
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 46 of 60


 should not be permitted to call any witness who was not or has not been disclosed in this matter.

 However, Interstate does object to Plaintiff’s Motion in Limine as it pertains to Lisa

 Stefanovsky.” Defendant’s Response to Plaintiff’s Motion in Limine #4 (ECF No. 122), p. 1.

 Interstate explains that:

         Lisa Stefanovsky is a Health Officer with the Ottawa Department of Public
         Health. On or about March 11, 2014, one day after the roof collapse giving rise to
         this matter, Ms. Stefanovsky authored a letter advising Interstate that the certain
         food products stored in the warehouse at the time of the collapse, including the
         food owned by Plaintiff’s insured, was seized by the Michigan Department of
         Agriculture. In addition, Ms. Stefanovsky’s March 11, 2014 letter directed
         Interstate to destroy the seized food product and remove the collapsed portion of
         the warehouse roof.

         Plaintiff’s attempt to exclude Ms. Stefanovsky from testifying must be denied.
         First, Plaintiff, or Plaintiff’s counsel, was provided Ms. Stefanovsky’s March 11,
         2014 letter during discovery in this case. As such, Ms. Stefanovsky was disclosed
         during discovery and Plaintiff, or Plaintiff’s counsel, knew, or should have
         known, that she had information relevant to Plaintiff’s claims and Interstates
         defenses in this case. As such, Plaintiff’s claim that Ms. Stefanovsky was not
         disclosed and that her testimony would surprise and prejudice Plaintiff is
         completely baseless.

         Additionally, one of the claims asserted by Plaintiff against Interstate is that
         Interstate committed conversion with respect to Plaintiff’s insured’s food product
         stored at the Warehouse. Ms. Stefanovsky’s testimony in this case is highly
         relevant in this case, in particular, as it relates to Plaintiff’s conversion claims
         asserted against Interstate. Ms. Stefanovsky’s testimony will clearly demonstrate
         that Interstate did not convert Plaintiff’s insured’s food products in this case.
         Even assuming that Ms. Stefanovsky was not disclosed in discovery, which she
         clearly was, her testimony is highly relevant, extremely probative, and Ms.
         Stefanovsky should be allowed to testify at the trial of this matter.

         Furthermore, Ms. Stefanovsky is the author of the March 11, 2014 letter. As such,
         Ms. Stefanovsky is the record custodian who can, if necessary, provide testimony
         to authenticate the Ottawa Department of Public Health Record for admission at
         trial. As such, even if Ms. Stefanovsky does not provided any substantive
         testimony at the upcoming trial of this matter, she should be permitted to testify
         for purposes of authenticating the March 11, 2014 letter from the Ottawa
         Department of Public Health at trial.


                                                  46
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 47 of 60



 Id., pp. 1-3.

         In reply, Aspen American argues as follows:

         Defendant argues that it should be spared the consequences of its failure to
         disclose Lisa Stefanovsky pursuant to Fed. R. Civ. P. 26 because, during the
         course of discovery, it provided to Plaintiff a letter authored by Ms. Stefanovsky.
         Dkt. 122 at 2. Notably, nowhere in the Response does Defendant even attempt to
         convince the Court that it complied with the requirements of the Rule.

         Fed. R. Civ. P. 26 has no exception for instances where a party provides a letter
         written by a third party during the course of discovery to the opposing party but
         fails to identify the letter author as a potential witness. Nor does Defendant offer
         any case law in its Response to support this peculiar position.

 Plaintiff’s Reply (ECF No. 133), p. 1.

         Interstate argues that Ms. Stefanovksy’s testimony would be relevant to Aspen

 American’s conversion claim. However, on July 30, 2021, while the motions in limine were

 pending, the Court ruled on Interstate’s motion for partial summary judgment and granted the

 motion as to Aspen American’s conversion claim. Opinion and Order (ECF No. 144). Since there

 is no conversion claim remaining in this case, Ms. Stefanovsky’s testimony is not needed on that

 issue. Accordingly, Aspen American’s motion in limine will be GRANTED in part and DENIED

 in part. The Court holds that neither party will be permitted to call any expert witness who has

 not been timely disclosed. However, to the extent that Ms. Stefanovsky’s testimony would be

 required to authenticate her letter, the motion is denied.3

                 D. Plaintiff’s Motion in Limine #4–Motion in Limine to Exclude Testimony
                 of Witnesses Who Have Not Been Timely Disclosed.


         3
           A stipulation by the parties that the letter is authentic would obviate the need for Ms.
 Stefanovsky’s appearance at trial. The Court encourages the parties to put forth a more concerted
 effort to stipulate to the admission of as many exhibits as possible when they construct a Final
 Pretrial Order.

                                                   47
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 48 of 60


          Aspen American moves the Court “ to preclude Interstate . . . from offering testimony

 from any witnesses that it has not yet disclosed. Plaintiff seeks to prevent Defendant from

 offering at trial any testimony from witnesses who have not been disclosed within the required

 time. Under Fed. R. Civ. P. 26 and 37, parties cannot introduce testimony at trial by a witness

 that was not disclosed prior to the discovery deadline and within a timely manner.” Plaintiff’s

 Motion in Limine #4 (ECF No. 111), p. 1. In the body of its motion, Aspen American again

 addresses the testimony of Ms. Stefanovsky and argues that it should be excluded due to

 Interstate’s alleged failure to properly identify her as a witness. Id., pp. 2-5. Aspen American

 does not challenge any other specific witnesses, but contends that Interstate “has failed to

 disclosure [sic] the identity of Stefanovsky until the eve of trial. Accordingly, Defendant should

 be precluded from calling Stefanovsky, or anyone else not timely disclosed, as witnesses at trial.”

 Id., p. 5.

          The Court has already ruled on the admissibility of Ms. Stefanovsky’s testimony, limiting

 it as outlined above. In that regard, Aspen American’s motion is moot. However, as to the basic

 proposition that Interstate “should be precluded from calling [any witness] not timely disclosed”

 is a valid request that, once again, applies equally to both sides. To that extent, the motion is

 GRANTED and neither party shall be permitted to call any witness not previously and properly

 disclosed.

                 E. Plaintiff’s Motion in Limine #5–Motion in Limine to Exclude Reference
                 to Snow Removal Policies.

          Aspen American moves the Court “to bar any and all voir dire, statement, testimony,

 questioning, impeachment, cross-examination, expert testimony, or argument, by innuendo or



                                                   48
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 49 of 60


 otherwise, at any time during the trial that conveys to the jury information regarding, making

 references to, or comparing alleged policies and procedures that Interstate . . . had in place for

 snow removal at the time of the incident.” Plaintiff’s Motion in Limine #5 (ECF No. 112), p. 1.

 Aspen American elaborates as follows:

         Not once has Defendant come forward with evidence of the existence of any
         policy and procedure regarding snow removal or snow events in effect at the time
         of the incident throughout the course of discovery in this matter. In fact,
         Defendant’s employee, Nate Tippmann (“Tippmann”), testified that Defendant
         did not have a policy or procedure in effect regarding snow removal or snow
         events in 2014. Defendant has blatantly admitted this point in past filings: “While
         there were no written procedures or instructions for snow removal from the roofs
         of any of Defendant’s facilities prior to March 2014, maintenance personnel at the
         Hudsonville warehouse would routinely remove snow from around the openings
         of scuppers (drains) and drainage paths when the accumulation would exceed an
         estimated ten (10) inches.” Defendant’s Memorandum of Law in Support of
         Defendant’s Motion for Partial Summary Judgment (Dkt. 36) at 3. Defendant
         cannot now introduce a policy or procedure regarding snow removal or snow
         events at the time of the incident at the trial of this matter, and this Court should
         enter an order barring Defendant from doing so at trial.

 Id., p. 2 (italics in original).

         In response, Interstate contends that:

         Plaintiff’s argument that Defendant never provided evidence of a policy or
         procedure with regard to snow removal during the pendency of this litigation
         clearly misstates the evidence and is not supported by admissible evidence
         developed in this matter. Plaintiff cites to the Deposition of Nate Tippmann dated
         June 11, 2015 to support this statement; however, a reading of the deposition
         transcript shows that Mr. Tippmann, in reality, stated that Interstate did not have
         formal written policies and/or programs in place regarding snow event response
         or snow removal. See PLAINTIFF’S EXHIBIT 5, DEPOSITION OF NATE
         TIPPMANN DATED JUNE 11, 2015 at page 250, lines 2-14. However, earlier in
         the same deposition, Mr. Tippmann described the informal verbal snow removal
         policies, those being that warehouse personnel would routinely remove snow from
         around the opening of the scuppers (drains) and drainage paths when the
         accumulation would exceed an estimated ten (10) inches. See PLAINTIFF’S
         EXHIBIT 5, DEPOSITION OF NATE TIPPMANN DATED JUNE 11, 2015 at
         page 119, lines 5-8; 121, lines 1-4. See also PLAINTIFF’S EXHIBIT 6 AT 47,


                                                  49
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 50 of 60


         LINES 15-18. Further, Plaintiff’s own purported snow removal expert
         acknowledged in his deposition various verbal policies Interstate Warehousing
         had in place at the time of the collapse with respect to addressing and monitoring
         snow loads on the warehouse roof. See DEPOSITION OF JEREMY SWENSON
         at page 43, lines 14-16, page 44, lines 10-20; [Exhibit A]. Therefore, Plaintiff’s
         claim that Interstate had no policies for snow removal is not supported by the
         evidence developed in this case. In fact, the opposite is true, and Plaintiff’s own
         expert, Mr. Swenson, has so acknowledged this in his deposition.

 Defendant’s Response to Plaintiff’s Motion in Limine #5 (ECF No. 123), p. 2 (italics and

 capitalization in original; boldface added).

         In reply, Aspen American concedes that Interstate can introduce evidence of its informal

 procedures for snow removal, but continues to maintain that Interstate cannot present evidence at

 trial of any formal written policies or procedures (because none existed):

         Defendant concedes in its Response that “it did not have a written snow removal
         policy in place, and that it has not produce[d] a written snow removal policy in
         discovery.” Dkt. 123 at 3. Defendant also agrees that it should not be allowed to
         introduce evidence of a written policy at trial. Id. Plaintiff concurs with these
         admissions by Defendant. Based upon these two concessions alone, Plaintiff’s
         underlying Motion should be granted.

         Even if the Court grants Plaintiff’s underlying Motion, Defendant will be free to
         present evidence that its conduct did not rise to the level of gross negligence. An
         order preventing Defendant from making references or comparisons to snow
         removal policies or procedures would not necessarily prevent its witnesses,
         whether employees, officers, or the like, from testifying to the discussions they
         had amongst themselves regarding the removal of the snow during the date and
         time in question, or at any point prior. But to now allege after over six years of
         litigation that these verbal discussions rose to the level of “policies” or
         “procedures” and then to characterize them as such within the purview of the jury
         would be highly prejudicial to Plaintiff.

 Plaintiff’s Response (ECF No. 134), pp. 1-2 (italics added).

         Once again there does not appear to be any disagreement here. As Interstate concedes in

 its response brief:



                                                 50
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 51 of 60


        Interstate agrees that it did not have a written snow removal policy in place on the
        date of the subject accident, and that it has not produce a written snow removal
        policy in discovery. Therefore, at most, Interstate should not be allowed to
        introduce evidence of a written snow removal policy. However, barring Interstate
        from presenting any evidence of its verbal snow removal policies would be
        extremely prejudicial and would, essentially, prevent Interstate from providing
        any defense against Plaintiff’s claim in this matter.

 Defendant’s Response to Plaintiff’s Motion in Limine #5 (ECF No. 123), p. 3. So Interstate

 concedes that it cannot introduce evidence of any formal or written snow removal policy, but

 contends that it can still present evidence of its informal procedures for snow removal, which is

 correct. This evidence, obviously, is relevant to the issues in this case, especially the linchpin

 claims of negligence and gross negligence. Accordingly, Aspen American’s motion in limine on

 this point is GRANTED in part (precluding Interstate from mentioning or presenting any

 evidence of a formal snow removal policy or written procedure) and DENIED in part (permitting

 Interstate to present evidence and testimony regarding its informal procedures for dealing with

 excessive snow accumulation on the warehouse roof.)

                F. Plaintiff’s Motion in Limine #6–Motion in Limine to Exclude Defendant’s
                Untimely Document Production.

        Aspen American moves the Court “to bar any and all voir dire, statement, testimony,

 questioning, impeachment, cross-examination, expert testimony, or argument, by innuendo or

 otherwise, at any time during trial that conveys to the jury information stemming from

 Interstate[’s] . . . untimely, amended discovery responses (and documents produced therewith).

 Further, Plaintiff moves for an order from this Court barring Defendant’s use or citation to

 documents not produced in discovery, including but not limited to Document 67-1 (email from

 Ralph Den Hartigh); Document 67-3 (Affidavit of Nate Tippmann); Document 67-3, Exhibit A



                                                   51
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 52 of 60


 (unknown log); and Document 67-3, Exhibit B (letter).” Plaintiff’s Motion in Limine #6 (ECF

 No. 113), p. 1. Aspen American argues that these documents should be excluded from evidence

 because they were not timely disclosed during discovery, which it notes “closed on September

 28, 2019.” Id., p. 3. The documents at issue were submitted by Interstate as part of its response in

 opposition to Aspen American’s motion for sanctions for spoliation, which this Court ruled on in

 an Opinion and Order entered on December 5, 2019 (ECF No. 75). As Aspen American correctly

 points out, the Court denied Aspen American’s motion to strike the untimely exhibits because the

 Court did not rely on them when ruling on the motion for sanctions. Aspen American renews its

 objection to the documents now on the grounds that they were not disclosed timely pursuant to

 Fed.R.Civ.P. 26 and 37. Aspen American argues as follows:

        On April 17, 2019, this Court granted Aspen leave to file a motion related to
        Interstate’s spoliation of evidence. . . . Aspen filed its spoliation motion on May 1,
        2019. . . . Interstate filed its response to Aspen’s spoliation motion on May 16,
        2019. . . . In its responsive filing, Interstate relied on the Untimely Documents that
        were never disclosed during discovery.

        On May 20, 2019, without leave of Court, Interstate served Aspen with
        Defendant’s Responses to Plaintiff’s Requests for Admission . . . and Defendant’s
        Responses to Plaintiff’s Request for Documents . . . , which Aspen received by
        mail on May 23, 2019.

 Plaintiff’s Motion in Limine #5 (ECF No. 113), p. 3.

        In response, Interstate argues that the documents at issue were not untimely, but were

 proper supplemental discovery responses pursuant to Fed.R.Civ.P. 26: “Rule 26(e) simply

 requires parties to supplement or correct its responses “in a timely manner if the party learns that

 in some material respect the disclosure or response is incomplete or incorrect, and if the

 additional or corrective information has not otherwise been made known to the other parties



                                                  52
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 53 of 60


 during the discovery process or in writing.” Defendant’s Response to Plaintiff’s Motion in

 Limine #6 (ECF No. 124), p. 4 (citing Fed. R. Civ. P 26(e)(1)(A)). Interstate also argues that

 even assuming the disclosures were untimely, Aspen American cannot claim that it is prejudiced

 by the alleged late disclosure:

          [A]ll the subject documents were formally produced in discovery on May 20,
          2019, nearly two (2) years ago. As such, Plaintiff had ample time and
          opportunity2 to examine witnesses or seek additional discovery related to the
          information in the alleged untimely responses. However, Plaintiff simply elected
          to take no action and instead appears to attempt to prejudice defendants by
          seeking outright exclusion of relevant evidence which it had in its possession
          since May 2019.

 Id., p. 5.

          In reply, Aspen American continues to assert that Interstate’s discovery responses were

 untimely. Aspen American also argues that its motion should be granted because “Plaintiff has

 been severely prejudiced, and Defendant provided no justification for its failure to provide timely

 and proper discovery responses.” Plaintiff’s Reply (ECF No. 135), p. 3. Aspen American doesn’t

 explain exactly how it has been unduly prejudiced by the (arguably) untimely disclosure of

 documents it has had in its possession for over two years, it simply states in conclusory fashion

 that it has been. The Court also notes that Aspen American raises no issue as to the relevance of

 the documents at issue–instead moving to exclude them altogether because they were disclosed

 after the close of formal discovery. The Court concludes that the documents at issue are

 admissible at trial and DENIES Aspen American’s motion in limine #6.

                 G. Plaintiff’s Motion in Limine #7–Motion in Limine to Preclude Objections
                 to Admission of FEMA Snow Load Safety Guide Pursuant to FRE 902.

          Aspen American moves the Court “ to preclude all objections to admission of FEMA’s



                                                  53
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 54 of 60


 Snow Load Safety Guide (FEMA p-957/January 2013–Catalog No: 13052-4) into evidence that

 may be raised by Interstate . . . .” Plaintiff’s Motion in Limine #7 (ECF No. 114), p. 1. Aspen

 American argues as follows:

        Plaintiff produced the expert report of Jeremy Swenson, CSP (“Swenson”) during
        the discovery of this case to review case documents and opine on the
        reasonableness of Defendant’s conduct with respect to snow and ice removal (or
        lack thereof) in the weeks leading up to the Roof Collapse. Swenson relied on
        multiple sources in conjuring up [sic] his opinions, one such resource being the
        FEMA P-957–Snow Load Safety Guide (“FEMA Guide”), which was attached to
        Swenson’s expert report and previously produced to Defendant. A January 2013
        copy of the FEMA Guide is attached hereto as Exhibit 1.

        Aspen respectfully requests that this Court admit the FEMA Guide prior to trial.
        In doing so, the Court would relieve FEMA employees from the burden and
        expense of testifying at trial for the sole purpose of laying the foundation to admit
        a self-authenticating document. The admission of this exhibit would also conserve
        judicial resources by shortening the length of trial, as the live testimony of an
        additional foundation witness would no longer be necessary.

 Plaintiff’s Motion in Limine #7 (ECF No. 114), pp. 1-2.

        In response, Interstate argues as follows:

        At the outset it is highly unusual for a party to seek to prohibit a party from stating
        an objection to the admission of evidence or testimony at a trial. The purpose of a
        Motion in Limine is not to ask a court to force a party to waive . . . potential
        appeal issues by prohibiting the party from raising an objection. “The purpose of a
        motion in limine is to prevent the display of potentially prejudicial material to the
        jury until the trial court has the opportunity to rule on its admissibility.” Lehman
        v. State, 777 N.E.2d 69, 76 (Ind. Ct. App. 2002). As such, since Plaintiff’s Motion
        in Limine #7 does not actually seek to exclude any evidence, it should be den[ied]
        in its entirety.

        Additionally, Interstate anticipates that Plaintiff will attempt to argue or otherwise
        convey to the jury that the FEMA Guide prescribes the legal standard of care in
        this matter. If fact, Plaintiff essentially admits in Motion in Limine #7 that
        “According to Swenson, the FEMA Guide is used in the snow and ice removal
        industry as an industry standard by property owners, building and facility
        managers, and snow removal contractors.” As such, Interstate firmly believe that
        Plaintiff intends to use the FEMA Guide to blur the lines between the practices


                                                  54
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 55 of 60


         and procedures contained in the FEMA Guide, and the legal standard of care for
         negligence. In order to do so, Plaintiff has to prevent Interstate from objecting to
         the introduction of the FEMA Guide at trial.

 Defendant’s Response to Plaintiff’s Motion in Limine #7 (ECF No. 125), pp. 1-2.

         In its reply, Aspen American argues as follows:

         At the outset, it bears repeating that Plaintiff’s request in its underlying Motion in
         Limine #7 is not a blanket request for FEMA’s Snow Load Safety Guide (the
         “Guide”) to be used for any and all purposes that Plaintiff sees fit. Rather, it is a
         narrow request seeking a preliminary ruling from this Court that said Guide is
         self-authenticating under Fed. R. Evid. 902 and admissible as a public records
         exception to the rule against hearsay under Fed. R. Evid. 803(8). Nowhere in
         Defendant’s Response . . . does Defendant argue against the self-authenticating
         nature of the Guide. Nor does the Response contain any allegation that the Guide
         is inadmissible hearsay. Therefore, absent objection, Plaintiff’s underlying Motion
         should be granted.

         ...

         With a preliminary ruling that the Guide is both self-authenticating and admissible
         as a hearsay exception, judicial resources will be conserved by eliminating the
         need of live witness testimony regarding foundational aspects of the document
         itself. Because Defendant addressed neither point in its Response, it is self-evident
         that it will not be prejudiced by this narrow preliminary ruling.

 Plaintiff’s Reply (ECF No. 136), pp. 1-2. Aspen American acknowledges that Interstate “will

 [not] be prevented from raising any of its objections to the substance or purpose of the Guide at

 the appropriate time during the trial.” Id., p. 2.

         The Court agrees with Aspen American that the FEMA Guide should be admitted into

 evidence as a self-authenticated record pursuant to Rule 902 and an exception to the hearsay rule

 pursuant to Fed.R.Evid. 803(8) as it is a public record. The admission of the document, as Aspen

 American points out, will expedite and streamline the trial (a bit, anyway) by obviating the need

 for Aspen American to call a FEMA employee or officer to testify for the purpose of



                                                      55
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 56 of 60


 authenticating the exhibit at issue. Most importantly, though, Interstate objects not to the

 admission or relevance of the exhibit, but rather the concern that “Plaintiff will attempt to argue

 or otherwise convey to the jury that the FEMA Guide prescribes the legal standard of care in this

 matter.” This objection is well taken, but has already been resolved by the Court’s ruling on

 Interstate’s motion in limine seeking to preclude Aspen American from introducing evidence of a

 heightened or different standard of care for a bailee/property owner,” in which the Court

 concluded that “Aspen American can present the FEMA Guidelines at trial to support its

 argument that Interstate’s conduct leading up to the roof collapse was negligent or grossly

 negligent, just as Interstate concedes, but cannot argue that those Guidelines set the standard of

 care.” See page 11, above. Therefore, Interstate’s objection to the exhibit has already been

 granted: Aspen American cannot state or imply that the FEMA Guide sets the legal standard of

 care applicable in this case, but it can introduce the Guide as one piece of evidence in support of

 its claims that Interstate’s actions prior to the roof collapse were negligent or grossly negligent.

        That leaves Aspen American’s request for a ruling that the FEMA Guide is admissible

 without the need for testimony from a FEMA employee and as an exception to the hearsay rule

 under Rule 803(8). This is a reasonable request that will serve to expedite the trial and is

 GRANTED.

                I. Plaintiff’s Motion in Limine #8–Motion in Limine to (I) Preclude
                Objections to Inferences Made Due to Spoliation of Evidence & (II) Permit
                Witnesses to Testify About Spoliated Evidence.

        Aspen American moves the Court “to bar any and all objections to inferences made and

 conclusions drawn by Plaintiff’s experts in their reports, deposition testimony, or during the

 course of their trial testimony which were made out of necessity due to the spoliation of evidence


                                                   56
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 57 of 60


 by Interstate . . . . Plaintiff further moves for an order allowing its witnesses, including expert

 witnesses James Goes and Jeremy Swenson, to testify with respect to spoliation of evidence, as

 provided in this Court’s Opinion and Order of December 5, 2019 (Dkt. 75), which states: “The

 jury will be permitted to hear and consider evidence from both parties about Interstate’s failure to

 preserve the structural components (or make them available for inspection) and how and to what

 degree Aspen American was prejudiced by Interstate’s actions in that regard.” Plaintiff’s Motion

 in Limine #8 (ECF No. 115).

        Interstate responds by arguing as follows:

        At the outset, Interstate notes that what Plaintiff is actually requesting that the
        Court judicially permit Plaintiff to introduce evidence at trial without any right to
        objections or cross-examination by Interstate. Granting Plaintiff’s Motion in
        Limine #8 would certainly tip the “scales of justice” in Plaintiff’s favor and
        eliminate the adversarial system of justice in favor of a lopsided one-way fight. As
        such, the Court should deny Plaintiff’s Motion in Limine #8 in its entirety to
        preserve an element of fundamental fairness in this case.

        Additionally, Interstate does not object to Plaintiff’s expert witnesses testifying
        with respect to the fact that Interstate cleared the debris from the collapse site (the
        alleged spoliation of evidence) and what evidence the respective experts would
        have been attempting to find in the collapsed warehouse debris. However,
        Interstate reasonably believes that Plaintiff’s experts intend to go well beyond
        what they would have attempted to find and draw numerous unreasonable
        inferences and conclusions about what they were sure to find. Allowing Plaintiff
        or Plaintiff’s expert witnesses to draw unreasonable inference and conclusions,
        unchecked by an appropriate and timely objection, would be unduly prejudicial to
        Interstate and would not further the interests of justice.

 Defendant’s Response (ECF No. 126), p. 2.

        Aspen American replies by arguing as follows:

        As yet another example of what became a theme in Defendant’s responses to
        Plaintiff’s various motions in limine, Defendant once again misconstrued the
        specific request in the underlying Motion. At its core, Plaintiff moves this Court
        to prevent Defendant from objecting to expert testimony reports on foundational


                                                   57
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 58 of 60


        grounds based on the simple fact that Plaintiff’s experts were prevented from
        obtaining requisite foundational knowledge by Defendant’s spoliation of
        evidence. If Defendant were afforded the opportunity to benefit from this
        spoliation by keeping Plaintiff’s expert testimony out of the purview of the jury,
        this would grossly “tip the scales of justice” in Defendant’s favor despite
        Defendant’s argument to the contrary in its Response.

 Plaintiff’s Reply (ECF No. 137), p. 2.

        Again, both sides have a point. The Court will not enter an order permitting Aspen “to

 introduce evidence at trial without any right to objections or cross-examination by Interstate” and

 to that extent the motion is DENIED. However, Aspen American expressly states that such a

 blanket preclusion is not what it is seeking and that it merely moves the Court to preclude

 Interstate from objecting to Aspen American’s expert evidence on foundational grounds. Aspen

 American’s motion is GRANTED, however, in that Aspen American will be permitted to present

 evidence and testimony that its agents were unable to access or observe parts of the warehouse

 after the collapse since they had been removed by Interstate, and what they would have looked

 for if the relevant parts of the structure had not been removed. Even Interstate concedes this

 when it states that it “does not object to Plaintiff’s expert witnesses testifying with respect to the

 fact that Interstate cleared the debris from the collapse site (the alleged spoliation of evidence)

 and what evidence the respective experts would have been attempting to find in the collapsed

 warehouse debris.” Interstate’s objection is founded on its concern “that Plaintiff’s experts intend

 to go well beyond what they would have attempted to find and draw numerous unreasonable

 inferences and conclusions about what they were sure to find.” Interstate will not be denied the

 right to object to any such testimony or to conduct cross-examination of any witnesses offering

 such testimony. At the same time, the Court declines Interstate’s invitation to “deny Plaintiff’s



                                                   58
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 59 of 60


 Motion in Limine #8 in its entirety to preserve an element of fundamental fairness in this case.”

 For these reasons, Aspen American’s motion in limine #8 is granted in part and denied in part.

                                         CONCLUSION

        For the reasons explained above, the Motion in Limine Regarding Trial Issues filed by

 Defendant Interstate Warehousing, Inc. (ECF No. 105) is GRANTED in part and DENIED in

 part; the Motion for Separation of Witnesses filed by Interstate (ECF No. 107) is GRANTED; the

 Motion to Amend/Correct Seventh Motion in Limine filed by Aspen American (ECF No. 116) is

 GRANTED; the First Motion in Limine to Exclude any Evidence in Support of Defendant’s Act

 of God Defense filed by Plaintiff Aspen American Insurance Co. (ECF No. 108) is DENIED; the

 Second Motion in Limine to Exclude Unauthenticated Climatological or Meteorological Data

 filed by Aspen American (ECF No. 109) is DENIED; the Third Motion in Limine to Exclude

 Expert Opinions by Persons Who Have Not Been Timely Disclosed filed by Aspen American

 (ECF No. 110) is GRANTED in part and DENIED in part; the Fourth Motion in Limine to

 Exclude Testimony of Witnesses Who Have Not Been Timely Disclosed filed by Aspen

 American (ECF No. 111) is GRANTED; the Fifth Motion in Limine to Exclude Reference to

 Snow Removal Policies filed by Aspen American (ECF No. 112) is GRANTED in part and

 DENIED in part; the Sixth Motion in Limine to Exclude Defendant’s Untimely Document

 Production filed by Aspen American (ECF No. 113) is DENIED; the Seventh Motion in Limine

 to Preclude Objections to Admission of FEMA Snow Load Safety Guide Pursuant to FRE 902

 filed by Aspen American (ECF No. 114) is GRANTED; and the Eighth Motion in Limine to (I)

 Preclude Objections to Inferences Made Due to Spoliation of Evidence & (II) Permit Witnesses

 to Testify About Spoliated Evidence filed by Aspen American (ECF No. 115) is GRANTED in


                                                 59
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 145 filed 08/14/21 page 60 of 60


 part and DENIED in part.

         The parties, their attorneys, and their witnesses are prohibited from introducing evidence

 of, making statements concerning, or attempting to convey to the jury in any manner, either

 directly or indirectly, at any time during the trial of this action, the evidence or arguments

 precluded by this order. The Court reiterates that rulings on motions in limine are preliminary in

 nature and the Court has the discretion to alter previously issued in limine rulings, within the

 bounds of sound judicial discretion. Luce, 469 U.S. at 41-42. The Court will exercise that

 discretion and alter or amend the rulings contain herein if warranted during trial.



        Date: August 14, 2021.

                                                                               /s/ William C. Lee
                                                                               William C. Lee, Judge
                                                                                  U.S. District Court
                                                                          Northern District of Indiana




                                                   60
